Exhibit 10.1
EXECUTION VERSION
ASSET PURCHASE AGREEMENT
by and among
PORTOFINO ACQUISITION COMPANY,
as Buyer,
PATTERSON-UTI ENERGY, INC.,
as Buyer Parent,
and
KEY ENERGY PRESSURE PUMPING SERVICES, LLC,
and
KEY ELECTRIC WIRELINE SERVICES, LLC,
as Sellers,
and
KEY ENERGY SERVICES, INC.,
as Seller Parent
Dated as of July 2, 2010
Relating to the Acquisition of the
Assets of Sellers’ Pressure Pumping
and Wireline Businesses

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
Section 1.1 Definitions
    1  
Section 1.2 Rules of Interpretation
    13  
ARTICLE II SALE AND PURCHASE
    14  
Section 2.1 Purchase and Sale of Purchased Assets
    14  
Section 2.2 Instruments of Conveyance and Transfer
    15  
Section 2.3 Excluded Assets
    15  
Section 2.4 Buyer’s Assumed Obligations
    16  
Section 2.5 Retained Liabilities
    17  
Section 2.6 Purchase Price
    18  
Section 2.7 Allocation of Purchase Price
    18  
Section 2.8 Preparation of Inventory Certificate
    18  
Section 2.9 Post-Closing Payments and Adjustments to Purchase Price
    19  
ARTICLE III CLOSING
    19  
Section 3.1 Closing
    19  
Section 3.2 Deliveries by Buyer to Sellers
    19  
Section 3.3 Deliveries by Sellers to Buyer
    20  
ARTICLE IV REPRESENTATIONS AND WARRANTIES AS TO SELLERS, SELLER PARENT AND THE
PURCHASED BUSINESS
    21  
Section 4.1 Organization
    21  
Section 4.2 Power and Authority; Authorization; Enforceability
    21  
Section 4.3 No Conflicts; Consents
    21  
Section 4.4 Litigation; Orders
    22  
Section 4.5 Fees
    22  
Section 4.6 Financial Statements; Liabilities
    22  
Section 4.7 Absence of Changes or Events
    22  
Section 4.8 (Reserved)
    22  
Section 4.9 Inventory
    22  
Section 4.10 Assumed Contracts
    23  
Section 4.11 Tax Matters
    23  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 4.12 Sufficiency and Condition of and Title to Purchased Assets
    24  
Section 4.13 Equipment and Machinery and Vehicles
    24  
Section 4.14 Real Property
    24  
Section 4.15 Intellectual Property
    25  
Section 4.16 Compliance with Laws
    25  
Section 4.17 Legal Proceedings; Orders
    25  
Section 4.18 Permits
    26  
Section 4.19 Employees
    26  
Section 4.20 Labor and Employment Matters
    26  
Section 4.21 Employee Benefits
    26  
Section 4.22 Environmental Matters
    27  
Section 4.23 Exclusive Representation
    28  
ARTICLE V REPRESENTATIONS AND WARRANTIES AS TO BUYER AND BUYER PARENT
    28  
Section 5.1 Existence
    28  
Section 5.2 Power and Authority; Authorization; Enforceability
    28  
Section 5.3 No Conflicts; Consents
    29  
Section 5.4 Litigation; Orders
    29  
Section 5.5 Fees
    29  
Section 5.6 Financing
    29  
ARTICLE VI COVENANTS OF SELLERS
    29  
Section 6.1 Access
    29  
Section 6.2 Environmental Defects
    31  
Section 6.3 Ordinary Conduct
    32  
Section 6.4 Non-Competition; Non-solicitation
    34  
Section 6.5 Records
    35  
Section 6.6 Disclosure Schedules, Updated Disclosures; Breaches
    35  
Section 6.7 Employees of Purchased Business
    36  
Section 6.8 Further Actions
    36  
ARTICLE VII COVENANTS OF BUYER
    36  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 7.1 Notice, Breaches
    36  
Section 7.2 Removal of Retained Marks
    36  
Section 7.3 Further Actions
    36  
ARTICLE VIII MUTUAL COVENANTS
    37  
Section 8.1 Cooperation
    37  
Section 8.2 Notices; Filings; Consents
    37  
Section 8.3 Monies Received Following Closing
    38  
Section 8.4 Employee Benefits Matters
    39  
Section 8.5 Scrap Equipment
    41  
Section 8.6 Publicity
    41  
Section 8.7 Confidentiality
    42  
Section 8.8 Transitional Matters
    43  
ARTICLE IX TAX MATTERS
    43  
Section 9.1 Cooperation
    43  
Section 9.2 Taxes Generally
    43  
Section 9.3 Transfer Taxes
    44  
Section 9.4 Property Expense Apportionment
    44  
Section 9.5 Tax Treatment of Indemnity Payments
    45  
ARTICLE X CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
    45  
Section 10.1 Accuracy of Representations and Warranties
    45  
Section 10.2 No Law
    45  
Section 10.3 No Order
    45  
Section 10.4 Waiting Period
    45  
Section 10.5 Audited Financial Statements
    45  
ARTICLE XI CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS
    46  
Section 11.1 Accuracy of Representations and Warranties
    46  
Section 11.2 No Law
    46  
Section 11.3 No Order
    46  
Section 11.4 Waiting Period
    46  
ARTICLE XII TERMINATION
    46  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 12.1 Termination of Agreement
    46  
Section 12.2 Effect of Termination
    47  
ARTICLE XIII INDEMNIFICATION
    47  
Section 13.1 In General
    47  
Section 13.2 Method of Asserting Claims, Etc.
    48  
Section 13.3 Responsibilities Relating to Environmental Conditions for Which a
Seller has Elected to Conduct Remedial Action
    50  
Section 13.4 Remedies
    50  
Section 13.5 Survival of Representations and Warranties; Limitations
    51  
Section 13.6 Recovery
    51  
Section 13.7 Express Negligence
    52  
ARTICLE XIV MISCELLANEOUS
    52  
Section 14.1 Amendments
    52  
Section 14.2 Notices
    52  
Section 14.3 Assignment
    53  
Section 14.4 Severability
    53  
Section 14.5 Entire Agreement
    53  
Section 14.6 Governing Law
    53  
Section 14.7 Expenses
    53  
Section 14.8 Binding Effect; No Third Party Beneficiaries
    53  
Section 14.9 Counterparts
    54  
Section 14.10 Time
    54  
Section 14.11 Seller Parent Assurance
    54  
Section 14.12 Buyer Parent Assurance
    54  

 

-iv-



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  (Reserved)
Exhibit B
  Material Terms of Transition Services Agreement
Exhibit C
  Material Terms of Lease Agreement
Exhibit D
  Material Terms of Lease Agreement — Heber Springs

Schedules

     
2.1(a)-1
  Pressure Pumping Equipment and Machinery
2.1(a)-2
  Wireline Equipment and Machinery
2.1(b)-1
  Pressure Pumping Assumed Contracts
2.1(b)-2
  Wireline Assumed Contracts
2.1(c)-1
  Pressure Pumping Vehicles
2.1(c)-2
  Wireline Vehicles
2.1(d)
  Transferred Owned Real Property
2.1(e)
  Transferred Leased Real Property and Transferred Leases
2.1(f)
  Transferred Intellectual Property
2.1(g)
  Transferred Permits
2.3(j)
  Shared Use Assets
2.3(l)
  Excluded Assets
2.7
  Allocation of Purchase Price
4.3
  Sellers’ Conflicts and Consents
4.6
  Financial Statements
4.7
  Changes or Events
4.10
  Material Contracts Not Included as Assumed Contracts
4.12
  Sufficiency and Condition of and Title to Purchased Assets
4.16
  Compliance with Laws
4.17
  Litigation
4.18
  Permits
4.19
  Business Employees
4.20
  Labor Matters and Employment Disputes
4.22
  Environmental Matters
6.1
  Allocated Values
8.8(a)
  Pricing Agreements

 

-v-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) dated as of July 2, 2010, is by
and among Key Energy Pressure Pumping Services, LLC, a Texas limited liability
company (“Seller A”), Key Electric Wireline Services, LLC, a Delaware limited
liability company (“Seller B”, and together with Seller A, the “Sellers”), Key
Energy Services, Inc., a Maryland corporation (“Seller Parent”), Portofino
Acquisition Company, a Delaware corporation (“Buyer”), and Patterson-UTI Energy,
Inc., a Delaware corporation (“Buyer Parent”).
RECITALS
WHEREAS, Seller A is engaged in the business of providing certain pressure
pumping services to participants in the oil and natural gas industry and
desires, on the terms and subject to the conditions set forth herein, to sell
certain assets and assign certain liabilities related thereto to Buyer; and
WHEREAS, Seller B is engaged in the business of providing certain electric
wireline services to participants in the oil and natural gas industry and
desires, on the terms and subject to the conditions set forth herein, to sell
certain assets and assign certain liabilities related thereto to Buyer; and
WHEREAS, Buyer desires, on the terms and subject to the conditions set forth
herein, to purchase such assets and assume such liabilities; and
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. As used in this Agreement, the terms set forth below
shall have the following respective meanings unless the context clearly requires
otherwise:
“Accounts Receivable” means the accounts receivable, including trade accounts
receivable, notes receivable and loans receivable generated from transactions
involving the Purchased Business.
“Adjustment Date” has the meaning set forth in Section 9.4 of this Agreement.
“Affiliate” means, with respect to a person, another person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such person.
“Agreement” has the meaning set forth in the Preamble of this Agreement.
“Allocated Value” has the meaning set forth in Schedule 6.1(b) of this
Agreement.
ASSET PURCHASE AGREEMENT

 

1



--------------------------------------------------------------------------------



 



“Asset Allocation” has the meaning set forth in Section 2.7 of this Agreement.
“Assumed Contracts” means the Pressure Pumping Assumed Contracts and the
Wireline Assumed Contracts.
“Assumed Obligations” has the meaning set forth in Section 2.4 of this
Agreement.
“Assumption Agreement” means an agreement in customary form, reasonably
satisfactory to Buyer and Sellers pursuant to which Buyer shall assume the
Assumed Obligations.
“Balance Sheet” has the meaning set forth in Section 4.6 of this Agreement.
“Balance Sheet Date” has the meaning set forth in Section 4.6 of this Agreement.
“Base Inventory” means $6,000,000.
“Business Employees” has the meaning set forth in Section 4.19 of this
Agreement.
“Buyer” has the meaning set forth in the Preamble of this Agreement.
“Buyer Lease Agreement” means a written lease agreement containing the material
terms identified in Exhibit C to this Agreement between Buyer, as tenant, and an
Affiliate of Sellers, as landlord, relating to the Tioga, North Dakota service
facility used in the Wireline Business.
“Buyer Parent” has the meaning set forth in the Preamble of this Agreement.
“Buyer Plans” has the meaning set forth in Section 8.4(e) of this Agreement.
“Capital Stock” means (i) with respect to a corporation, any and all shares,
interests, participations, rights or other equivalents (however designated) of
equity or ownership interests in such corporation, (ii) with respect to any
other entity, any and all partnership, limited partnership, limited liability
company or other equity or ownership interests of such entity however
denominated and (iii) any right or security convertible into or exercisable or
exchangeable for any of the foregoing.
“Claim” means any suit, demand, claim or action of any type, however styled, by
or before any Court or Governmental Authority.
“Claim Notice” has the meaning set forth in Section 13.2(a) of this Agreement.
“Closing” has the meaning set forth in Section 3.1 of this Agreement.
“Closing Date” has the meaning set forth in Section 3.1 of this Agreement.
“Closing Date Inventory” means the Inventory of the Purchased Business at the
Effective Time calculated pursuant to Section 2.8(a).
“COBRA” has the meaning set forth in Section 8.4(d) of this Agreement.
ASSET PURCHASE AGREEMENT

 

2



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended.
“Commercially Reasonable Remediation Cost” means the commercially reasonable
cost necessary to conduct Remedial Action using risk-based standards reasonably
appropriate for the type of use of the Transferred Real Property affected that
would be implemented by a similarly-situated owner or lessee taking into account
(i) the current use of the property affected, (ii) the cost necessary to correct
a violation of Environmental Laws or Environmental Permits (or the lack of an
Environmental Permit), (iii) any applicable requirements or standards under
Environmental Laws and the enforcement policies and standards of the
Governmental Authorities responsible for enforcing Environmental Laws and
(iv) any applicable requirements of any lease agreements in effect as of the
Closing Date for the Transferred Leased Real Property to which a Seller or any
of its Affiliates is a party. The use of Institutional Controls, as that term is
defined herein, is permissible provided that such use is not prohibited by:
(1) the terms of any existing lease agreement for the Transferred Real Property
or (2) any Landlord under such lease agreements whose permission is required
before an Institutional Control may be installed.
“Commonly Controlled Entity” means, with respect to a Person, any corporation,
trade, business or entity under common control with such Person within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“Competing Business” has the meaning set forth in Section 6.4(a) of this
Agreement.
“Contract” means any contract, agreement, indenture, note, bond, loan, lease,
conditional sale contract, mortgage or insurance policy, whether oral or
written.
“Control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of a person, whether through the ownership of voting securities, by
contract or otherwise.
“Court” means (i) any court established and functioning under the Laws of any
nation or state, or any political subdivision thereof, including the United
States of America, Canada, any state of the United States of America and any
province of Canada and (ii) any arbitrator, arbitration panel or similar body.
“Credit Facility” means the Credit Agreement, dated as of November 29, 2007,
among Seller Parent, each lender from time to time party thereto, Bank of
America, N.A. as Paying Agent, Co-Administrative Agent, Swing Line Lender and
L/C Issuer, and Wells Fargo Bank, National Association, as Co-Administrative
Agent, Swing Line Lender and L/C Issuer, as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of October 27, 2009.
“Critical Properties” means those certain Transferred Real Properties located in
Cleburne, Chico, Midland ( Pressure Pumping yard and office), and Carrizo
Springs, Texas as identified in Schedule 2.1(d) and Schedule 2.1(e) to this
Agreement.
“Damages” has the meaning set forth in Section 13.1(a) of this Agreement.
“Designated Accountants” means Ernst & Young LLP or another firm of Designated
Accountants of nationally recognized standing consented to by Buyer and Sellers.
ASSET PURCHASE AGREEMENT

 

3



--------------------------------------------------------------------------------



 



“Effective Time” means 11:59 p.m. on the Closing Date.
“Employee Benefit Plan” means an “employee welfare benefit plan,” an “employee
pension benefit plan” (as defined in Sections 3(1) and 3(2) of ERISA) and any
other pension, profit sharing, retirement, deferred compensation, stock
purchase, stock option, incentive, bonus, vacation, severance, disability,
health, hospitalization, medical, life insurance, vision, dental, prescription
drug, supplemental unemployment, apprenticeship and training, day care,
scholarship, group legal benefits, fringe benefit or other employee benefit
plan, program, policy, agreement or arrangement, whether written or unwritten,
formal or informal and whether or not ERISA is applicable to such plan, program,
policy or arrangement.
“Environmental Condition” means the presence of Hazardous Materials in, at, on,
under or from (including migrating from) any of the Transferred Real Property in
concentrations that would be required to be investigated or remediated under
applicable Environmental Laws or Environmental Permits.
“Environmental Defect Notice” means a written notice of a Potentially Material
Environmental Condition, as more particularly described in Section 6.2(a)
herein, discovered prior to Closing in the course of conducting a Phase II ESA,
or through review of other Environmental Reports (as defined in Section 4.22)
provided by Sellers.
“Environmental Defect Notice Date” means the date no later than 10 business days
before the Closing Date.
“Environmental Laws” means any and all Laws and Orders relating to pollution,
preservation, remediation or protection of the environment, human health and
safety, the preservation or reclamation of natural resources, or to the
management or Release of Hazardous Materials, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Federal Water Pollution Control Act, as amended by the Clean Water Act of 1977,
the Clean Air Act of 1970, as amended, the Resource Conservation and Recovery
Act of 1976, as amended, the Toxic Substances Control Act of 1976, as amended,
the Occupational Safety and Health Act of 1970, as amended, the Emergency
Planning and Community Right-to-Know Act of 1986, as amended, the Safe Drinking
Water Act of 1974, as amended, the Hazardous Materials Transportation Act, as
amended, the Oil Pollution Act of 1990, as amended, and any similar or
implementing state or local Laws and all amendments or regulations promulgated
thereunder.
“Environmental Liabilities” means any Liability, Claim, loss, damage, fine,
penalty, cost, expense, deficiency or responsibility (i) arising under or
relating to any Environmental Law, Environmental Permit, Release or
Environmental Condition, or (ii) arising under common law, to the extent such
Liability, Claim, loss, or damage arises out of an Environmental Condition.
“Environmental Material Adverse Effect” shall mean any Environmental Liabilities
that are reasonably expected to exceed $200,000 per occurrence or series of
related occurrences or $500,000 in the aggregate.
“Environmental Permit” means any Permit required under applicable Environmental
Laws.
ASSET PURCHASE AGREEMENT

 

4



--------------------------------------------------------------------------------



 



“Environmental Reports” has the meaning set forth in Section 4.22(h) of this
Agreement.
“Equipment and Machinery” means the Pressure Pumping Equipment and Machinery and
the Wireline Equipment and Machinery.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Excluded Assets” has the meaning set forth in Section 2.3 of this Agreement.
“Final Closing Date Inventory” means Closing Date Inventory (i) as set forth in
the Inventory Certificate, if no notice of disagreement with respect thereto is
duly delivered by Buyer pursuant to Section 2.8(b); or (ii) if such notice of
disagreement is delivered, (a) as agreed by Buyer and Sellers pursuant to
Section 2.8(c) or (b) in the absence of such agreement, as shown in the
Designated Accountants’ calculation delivered pursuant to Section 2.8(c);
provided, however, that in no event shall Final Closing Date Inventory be
greater than Sellers’ calculation of Closing Date Inventory delivered pursuant
to Section 2.8(a) or less than Buyer’s calculation of the Closing Date Inventory
delivered pursuant to Section 2.8(b).
“Financial Statements” has the meaning set forth in Section 4.6 of this
Agreement.
“GAAP” has the meaning set forth in Section 4.6 of this Agreement.
“Governmental Authority” means any government of, or any authority, agency,
regulatory body, commission, official or other instrumentality of any government
of, the United States of America or any foreign country, or any domestic or
foreign state, province, county, city, local or other political subdivision
thereof.
“Hazardous Materials” means: (i) any chemical, material, waste or substance
defined or regulated by, or that forms the basis of Liability under, any
applicable Environmental Law including any “hazardous waste,” “extremely
hazardous waste,” “hazardous material,” “hazardous substance,” “toxic
substance,” “contaminant,” “pollutant” or any other comparable term or
expression intended to define or classify substances pursuant to applicable
Environmental Law by reason of properties harmful to human health and safety, or
the indoor or outdoor environment, (ii) any oil, petroleum hydrocarbon,
petroleum product or petroleum substance (including crude oil, any petroleum
fraction or any petroleum derivative substance), (iii) any flammable substances
or explosives and (iv) any radioactive materials, polychlorinated biphenyls,
asbestos-containing materials, radon or urea formaldehyde foam insulation.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Immovable Fixture” means a fixture that cannot be removed from the associated
real property without material damage to such fixture or such real property.
“Indemnified Party” means a party or its applicable directors, officers,
employees, equity owners, agents, representatives, successors and permitted
assigns that are entitled to indemnification pursuant to Article XIII of this
Agreement.
ASSET PURCHASE AGREEMENT

 

5



--------------------------------------------------------------------------------



 



“Indemnifying Party” means a party that is obligated to provide indemnification
pursuant to Article XIII of this Agreement.
“Indemnity Notice” has the meaning set forth in Section 13.2(e) of this
Agreement.
“Institutional Controls” means one or more institutional control(s) as defined
under applicable Environmental Laws and includes the imposition of restrictive
covenants or deed restrictions limiting the use of the Transferred Leased Real
Property to commercial/industrial use, the presence of engineered barriers, and
the restriction of the installation or use of water wells, but only to the
extent the same are not prohibited as set forth in the term Commercially
Reasonable Remediation Cost.
“Intellectual Property” means intellectual property rights relating to:
(i) patents and patent applications; (ii) copyrights (registered or
unregistered) and copyrightable works, and registrations and applications for
registration thereof, other than those relating to Marks; (iii) trade secrets
and know-how; and (iv) customized or proprietary computer software, data and
databases, and all documentation related thereto, other than documentation
related to “off-the-shelf” software licenses and similar software programs
licenses that provide for the payment of a license fee of less than $10,000 per
year. Intellectual Property excludes all Marks.
“Inventory” means all inventories of the Sellers, or their Affiliates, wherever
situated, on hand as of the Closing Date used in or related to the Purchased
Business, including raw materials, samples, spare parts and all other materials
and supplies to be used in or consumed by the Purchased Business.
Non-capitalized references to “inventory” shall mean the same as capitalized
references to “Inventory” except that they shall not be limited to items on hand
as of the Closing Date.
“Inventory Certificate” has the meaning set forth in Section 2.8(a) of this
Agreement.
“IRS” means the United States Internal Revenue Service.
“Knowledge” means, with respect to a Person, the knowledge, after due inquiry,
of such Person. In the case of Sellers, a matter shall be within the Knowledge
of Sellers if an executive officer of Seller Parent, the Senior Vice President,
Senior Director, Director or Asset Manager of Pressure Pumping Services or the
Senior Director or Area Director of Wireline Services has, or would reasonably
be expected to have, after due inquiry, actual knowledge of such matter.
“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, proclamation,
resolution, decision, declaration, treaty or interpretive or advisory opinion of
a Governmental Authority.
“Legal Proceeding” means any judicial, administrative or arbitral action,
hearing, charge, complaint, suit or proceeding (public or private) by or before
any Governmental Authority.
“Liabilities” means, with respect to a Person, any obligation or liability of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or
ASSET PURCHASE AGREEMENT

 

6



--------------------------------------------------------------------------------



 



otherwise, whether or not the same is required to be shown on the financial
statements of such Person.
“Lien” means any lien, claim, encumbrance, security interest, option, charge or
restriction of any kind.
“Marks” means, throughout the world, whether or not registered, any names,
trademarks, service marks, trade dress rights, domain names or trade names and
any derivatives thereof and logos related thereto, including all goodwill and
brand equity associated therewith and symbolized thereby, and further including
all statutory and common law rights embodied therein and associated therewith.
“Material Adverse Effect” means an event, change or occurrence that has had or
would reasonably be expected to have (i) a material adverse effect on the
business, financial condition, assets, properties or results of operations of
the Purchased Business, taken as a whole or (ii) a material adverse effect on
the ability of Sellers to consummate the transactions contemplated hereby in
accordance with the terms of this Agreement, other than in the case of clause
(i) or (ii) any such event, change or occurrence relating to or resulting from
(x) changes or conditions affecting the economy, the financial markets or the
markets for oil and natural gas in general or changes in political or regulatory
conditions generally, (y) general changes in the segments of the oil and natural
gas industry in which the Purchased Business operates, other than changes in Law
applicable to hydraulic fracturing that would make such practice illegal or
commercially impractical in a jurisdiction in which Seller A conducts the
Pressure Pumping Business, or (z) the announcement (or the effect of any such
announcement) or consummation of the transactions contemplated by this
Agreement.
“Material Contract” means, with respect to any person, (i) any Contract to which
such person is a party or by which such person is in any way bound as to which
the remaining benefit to, or obligation of, such person under any such Contract
(a) in any case in which the benefit or obligation can be reasonably reduced to
monetary terms, equals or exceeds $50,000 or (b) in any case in which it cannot
reasonably be reduced to monetary terms, is or could reasonably be expected to
be material to such person and (ii) any of the following types of Contracts to
which such person is a party or by which such person is in any way bound:
(i) any Contract under which indebtedness for borrowed money or the deferred
purchase price of property or services is outstanding or committed (other than
trade payables incurred in the ordinary course of business);
(ii) any Contract that constitutes a lease, whether operating or capital;
(iii) any Contract that constitutes a guaranty or other agreement of suretyship;
(iv) except for those Contracts entered into in the ordinary course of business,
any Contract containing an agreement of indemnification;
ASSET PURCHASE AGREEMENT

 

7



--------------------------------------------------------------------------------



 



(v) any Contract that includes any covenant or agreement of such person that
purports to restrict the business activity of such person or limit the freedom
of any such person to compete with any other person;
(vi) any joint venture, partnership, investment or other Contract (A) involving
a sharing of profits or losses relating to all or any portion of the business of
such person or (B) requiring any such person to invest funds in or make loans
to, or purchase any securities of, another person, venture or other business
enterprise;
(vii) any Contract in which such person has granted to a third person a right of
first refusal or similar right to acquire assets or a business or portion
thereof;
(viii) any Contract providing for commissions, fees or royalties or other
payments by or to a person based on sales, purchases or profits, other than
direct payments for goods, materials, supplies or services;
(ix) any Contract relating to the licensing, sublicensing or use of Intellectual
Property (other than “off-the-shelf” and similar software program licenses that
provide for the payment of a license fee of less than $10,000 per year);
(x) any Contract relating to or providing for the creation of a Lien on any
assets of such person;
(xi) any Employee Benefit Plan and any other employment, consulting, management,
severance, compensation or similar Contract and any Contract for management,
consulting or other similar services;
(xii) any pricing or supply Contract;
(xiii) any Permit; and
(xiv) any Contract with a Governmental Authority.
“Non-Conveyed Scrap Equipment” has the meaning set forth in Section 8.5 of this
Agreement.
“Order” means any order, judgment, injunction, ruling or decree of any Court or
Governmental Authority.
“Organizational Documents” means (i) with respect to a corporation, the articles
or certificate of incorporation and bylaws thereof, or any comparable governing
instruments, together with any other governing agreements or instruments of such
corporation or the shareholders thereof, each as amended, (ii) with respect to a
limited liability company, the certificate of formation and the operating
agreement or regulations of such limited liability company, or any comparable
governing instruments, each as amended, (iii) with respect to a partnership, the
certificate of formation and the partnership agreement of such partnership and,
if applicable, the Organizational Documents of such partnership’s general
partner, or any
ASSET PURCHASE AGREEMENT

 

8



--------------------------------------------------------------------------------



 



comparable governing instruments, each as amended and (iv) with respect to any
other Person the organizational, constituent and/or governing documents and/or
instruments of such Person.
“Permit” means any permit, license, certificate, tariff, concession, variance,
exemption, approval, consent, franchise, registration, Order or authorization.
“Permitted Liens” means (i) Liens that are caused or created by Buyer;
(ii) Liens for property Taxes which are not yet due and payable and Liens for
Taxes which are being contested in good faith by appropriate proceedings,
provided a reserve or other appropriate provision, if any, as required by GAAP
is made therefor in the Closing Balance Sheet and such proceedings are disclosed
in Sellers’ Disclosure Schedules; (iii) inchoate Liens arising by operation of
law, including materialman’s, mechanic’s, repairman’s, laborer’s,
warehouseman’s, carrier’s, employee’s, contractor’s, operator’s, landlord’s,
workmen’s, suppliers’ and other similar Liens arising in the ordinary course of
business, provided such liens secure obligations that, as of the Closing Date,
are not due and payable or are being contested in good faith and a reserve or
other appropriate provision, if any, as required by GAAP is made therefor in the
Closing Balance Sheet; (iv) minor defects, irregularities in title, easements,
rights of way, servitudes, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances (whether affecting fee interests, a landlord’s interest in leased
properties or a tenant’s interest in leased properties) that are recorded in the
appropriate public records for which the affected real property is located or
are reflected on an accurate survey of the affected real property, none of
which, individually or in the aggregate, (a) were incurred with any indebtedness
and (b) would reasonably be expected to have a material adverse effect on the
business, financial condition, assets, properties or results of operation of the
Purchased Business, taken as a whole; (v) Liens (other than any Lien imposed by
ERISA and any Lien for Taxes) (a) imposed by Law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation, (b) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (c) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that with respect
to clauses (a), (b) and (c) of this clause (v), such Liens are for amounts not
yet due and payable or, to the extent such amounts are so due and payable, such
amounts are being contested in good faith and a reserve or other appropriate
provision, if any, as required by GAAP is made therefor in the Closing Balance
Sheet and such Liens are disclosed in the Sellers’ Disclosure Schedules.
“Person” or “person” means any natural person, firm, corporation, partnership,
limited liability company, trust, joint venture, association or other
organization which has a legal existence under the Laws of its jurisdiction of
formation which is separate from its owner or owners and any Governmental
Authority.
“Phase I ESA” has the meaning set forth in Section 6.1(b) of this Agreement.
“Phase II ESA” has the meaning set forth in Section 6.1(b) of this Agreement.
ASSET PURCHASE AGREEMENT

 

9



--------------------------------------------------------------------------------



 



“Potentially Material Environmental Condition” means an Environmental Condition
for which applicable Environmental Law requires notice to any Person, further
investigation or any form of response or Remedial Action, any or all of which
would reasonably be expected to exceed $50,000.
“Pressure Pumping Assumed Contracts” means the Contracts related to the Pressure
Pumping Business identified on Schedule 2.1(b)-1.
“Pressure Pumping Business” means Seller A’s business of utilizing pressure
pumping and fracturing equipment to provide the following services to customers
in the oil and natural gas exploration and production industry: primary
cementing services and fracturing (regardless of fluid type used) and acidizing
well stimulation services. For the avoidance of doubt, the Pressure Pumping
Business does not include (i) any operations outside of the United States,
(ii) any operations in the State of California, (iii) coiled tubing services,
including nitrogen and acidizing services performed in conjunction therewith,
(iv) plugging and abandonment services; (v) acidizing services ancillary to the
performance of fluid management services provided by an affiliate of Seller A or
(vi) any pressure pumping services associated with cementing other than primary
cementing.
“Pressure Pumping Equipment and Machinery” means the equipment and machinery
used in or related to the operation of the Pressure Pumping Business, including
such equipment and machinery identified on Schedule 2.1(a)-1 and the Pressure
Pumping Scrap Equipment other than any Pressure Pumping Scrap Equipment
constituting Non-Conveyed Scrap Equipment.
“Pressure Pumping Scrap Equipment” means the Scrap Equipment related to the
Pressure Pumping Business.
“Pressure Pumping Vehicles” means the motor vehicles used in or related to the
operation of the Pressure Pumping Business identified on Schedule 2.1(c)-1.
“Purchase Price” has the meaning set forth in Section 2.6 of this Agreement.
“Purchased Assets” has the meaning set forth in Section 2.1 of this Agreement.
“Purchased Business” means the Pressure Pumping Business and the Wireline
Business.
“Qualifying Business Employees” has the meaning set forth in Section 8.4(a) of
this Agreement
“Records” means books of record and account, Contracts, commitments and files,
Tax, accounting, personnel and other records, manuals, training materials,
guidelines, plans, brochures and marketing materials and product and service
catalogs, including in electronic form.
“Release” means any spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migrating of any Hazardous Materials
in, into, onto, or through the environment (including ambient air, surface
water, ground water, soils, land surface or subsurface strata).
ASSET PURCHASE AGREEMENT

 

10



--------------------------------------------------------------------------------



 



“Remedial Action” or “Remediate” means the removal, abatement, response,
investigative, cleanup or monitoring activities undertaken to address any
Environmental Conditions or a Release, and any investigation, study, assessment,
testing, monitoring, containment, removal, disposal, closure, corrective action,
passive remediation, natural attenuation or bioremediation, and the installation
and operation of remediation systems to address such Environmental Conditions or
Release; provided, however, in no event shall these activities be deemed to
include the cleanup, investigation, study, assessment, measurement, removal, or
treatment of any Hazardous Materials present in naturally-occurring levels.
“Representatives” means, with respect to a person, such person’s directors,
officers, employees and other agents and such person’s legal, financial,
accounting and other advisors.
“Retained Liabilities” has the meaning set forth in Section 2.5 of this
Agreement.
“Restricted Period” has the meaning set forth in Section 6.4(a) of this
Agreement.
“Retained Marks” means all Marks owned or used by Sellers or any of their
Affiliates, including rights to the “Key” name and marks other than the
Transferred Intellectual Property.
“Scrap Equipment” means assets with respect to which management of Sellers has
reasonably concluded that the costs of repair exceed the value thereof.
“Seller” and “Sellers” has the meaning set forth in the Preamble of this
Agreement.
“Seller A” has the meaning set forth in the Preamble of this Agreement.
“Seller B” has the meaning set forth in the Preamble of this Agreement.
“Sellers Environmental Liabilities” has the meaning set forth in Section 13.3(a)
of this Agreement.
“Seller Lease Agreements” means written lease agreements containing the material
terms identified in (i) Exhibit C to this Agreement between an Affiliate of
Sellers, as tenant, and Buyer, as landlord, relating to the Chico, Texas service
facility used in the Pressure Pumping Business and (ii) Exhibit D to this
Agreement between an Affiliate of Sellers, as tenant, and Buyer, as Landlord,
relating to the Heber Springs, Arkansas service facility used in the Wireline
Business.
“Seller Parent” has the meaning set forth in the Preamble of this Agreement.
“Seller Plans” means the Employee Benefit Plans of Seller Parent in which the
Business Employees participate.
“Sellers’ Disclosure Schedules” has the meaning set forth in Section 6.6 of this
Agreement.
“Shared Use Assets” means any assets used in both the Purchased Business and any
other business of Sellers and their Affiliates and listed or described on
Schedule 2.3(j).
ASSET PURCHASE AGREEMENT

 

11



--------------------------------------------------------------------------------



 



“Straddle Period” means any Tax period or year commencing on or before and
ending after the Closing Date.
“Survival Periods” has the meaning set forth in Section 13.5(a) of this
Agreement.
“Tax” or “Taxes” means any taxes, assessments, fees and other governmental
charges imposed by any Governmental Authority, including income, profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, real property
(including assessments, fees or other charges imposed by any Governmental
Authority that are based on the use or ownership of real property), value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, fuel, excess profits,
occupational, premium, windfall profit, severance, estimated or other charge of
any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not, including any item for which liability arises by
contract or as a transferee or successor.
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax and the agency (if any) charged with the collection of
such Tax for such Governmental Authority, including the IRS.
“Territory” has the meaning set forth in Section 6.4(a) of this Agreement.
“Third Party Claim” has the meaning set forth in Section 13.2(a) of this
Agreement.
“Title Company” means a title company mutually agreeable to Buyer and Sellers.
“Title Policy” or “Title Policies” means owner’s policy or policies of title
insurance in form and substance reasonably satisfactory to Buyer, issued by the
Title Company in Buyer’s favor and in an amount equal to the applicable
Allocated Value, insuring Buyer’s fee simple title to the Transferred Owned Real
Property, subject only to Permitted Liens.
“Transaction Documents” means this Agreement, the Assumption Agreement, the
Seller Lease Agreements, the Buyer Lease Agreement and the Transition Services
Agreement.
“Transferred Intellectual Property” means the Intellectual Property used in or
related to the operation of the Purchased Business identified on
Schedule 2.1(f).
“Transferred Leased Real Property” means the tracts of real property used in or
related to the operation of the Purchased Business identified on
Schedule 2.1(e), unless removed from among the Purchased Assets pursuant to
Section 6.1, Section 6.2 or Section 8.2.
“Transferred Leases” means all of the leases identified on Schedule 2.1(e),
unless removed from among the Purchased Assets pursuant to Section 6.1,
Section 6.2 or Section 8.2.
ASSET PURCHASE AGREEMENT

 

12



--------------------------------------------------------------------------------



 



“Transferred Owned Real Property” means the tracts of real property used in or
related to the operation of the Purchased Business identified on
Schedule 2.1(d), unless removed from among the Purchased Assets pursuant to
Section 6.1, Section 6.2 or Section 8.2.
“Transferred Permits” means the Permits used in the operation of the Purchased
Business identified on Schedule 2.1(g).
“Transferred Real Property” means the Transferred Owned Real Property and the
Transferred Leased Real Property.
“Transition Services Agreement” means a written Transition Services Agreement
containing the material terms identified in Exhibit B to this Agreement between
Buyer, Sellers and Seller Parent.
“Transitioned Employees” has the meaning set forth in Section 8.4(a) of this
Agreement.
“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to Sections of the Treasury Regulations shall
include any corresponding provision or provisions of Treasury Regulations
hereafter proposed or adopted.
“Vehicles” means the Pressure Pumping Vehicles and the Wireline Vehicles.
“Wireline Assumed Contracts” means the Contracts related to the Wireline
Business identified on Schedule 2.1(b)-2.
“Wireline Business” means Seller B’s business of utilizing electric wireline
equipment to provide the following services to customers in the oil and natural
gas exploration and production industry: perforating, completion logging,
production logging and casing integrity services. For the avoidance of doubt,
the Wireline Business does not include (i) any operations outside of the United
States, (ii) any operations in the State of California or (iii) plugging and
abandonment services.
“Wireline Equipment and Machinery” means the equipment and machinery used in or
related to the operation of the Wireline Business, including the equipment and
machinery identified on Schedule 2.1(a)-2 and the Wireline Scrap Equipment other
than any Wireline Scrap Equipment constituting Non-Conveyed Scrap Equipment.
“Wireline Scrap Equipment” means the Scrap Equipment used in or related to the
Wireline Business.
“Wireline Vehicles” means the motor vehicles used in or related to the operation
of the Wireline Business identified on Schedule 2.1(c)-2.
Section 1.2 Rules of Interpretation. The following provisions shall be applied
wherever appropriate herein:
ASSET PURCHASE AGREEMENT

 

13



--------------------------------------------------------------------------------



 



(a) “herein,” “hereby,” “hereunder,” “hereof,” “hereto” and other equivalent
words shall refer to this Agreement as an entirety and not solely to the
particular portion of this Agreement in which any such word is used;
(b) “or” is used in the inclusive sense of “and/or”;
(c) “including” means “including without limitation” and is a term of
illustration and not of limitation;
(d) all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;
(e) wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;
(f) this Agreement and the other Transaction Documents have been jointly
prepared by the parties hereto and thereto, and neither this Agreement nor any
other agreement, document or instrument referred to herein or executed and
delivered in connection herewith shall be construed against any person as the
principal draftsperson hereof or thereof;
(g) the section headings appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section, or in any way affect this Agreement;
(h) any reference herein to a particular Section, Article, Exhibit or Schedule
means a Section or Article of, or an Exhibit or Schedule to, this Agreement
unless otherwise expressly stated herein;
(i) the Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement;
(j) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all determinations with respect to accounting matters hereunder
shall be made, in accordance with GAAP, applied on a consistent basis; and
(k) all references to days shall mean calendar days unless otherwise provided.
ARTICLE II
SALE AND PURCHASE
Section 2.1 Purchase and Sale of Purchased Assets. Subject to the terms and
conditions of this Agreement, each of Seller A and Seller B hereby agrees to
grant, sell, convey, transfer, assign and deliver to Buyer, and Buyer hereby
agrees to purchase and acquire, all right, title and interest in and to all of
the assets of the Pressure Pumping Business and Wireline Business of the
Sellers, other than the Excluded Assets, including (collectively, the “Purchased
Assets”):
(a) the Equipment and Machinery;
ASSET PURCHASE AGREEMENT

 

14



--------------------------------------------------------------------------------



 



(b) the Assumed Contracts;
(c) the Vehicles;
(d) the Transferred Owned Real Property;
(e) the Transferred Leases;
(f) the Transferred Intellectual Property;
(g) the Transferred Permits, to the extent lawfully transferable;
(h) the Inventory;
(i) the Records related to the Purchased Assets and the Assumed Obligations;
(j) all Claims, demands and judgments of Sellers of whatever nature and whether
known or unknown, arising under or related to the Purchased Assets against third
parties, including insurance claims and manufacturer’s equipment or construction
warranties, in each case arising or attributable to the period before the
Effective Time that relate to or arise out of operation of the Purchased Assets,
to the extent that the same do not otherwise relate to Excluded Assets or
Retained Liabilities; and
(k) the goodwill of the Purchased Business.
The Purchased Assets will be transferred to Buyer free of any and all Liens,
other than Permitted Liens.
Section 2.2 Instruments of Conveyance and Transfer. Each Seller agrees that it
will execute, acknowledge and deliver to Buyer such good and sufficient
instruments of sale, conveyance, transfer and assignment as shall be effective
to vest in Buyer all right, title and interest in and to the Purchased Assets,
free and clear of all Liens, other than Permitted Liens.
Section 2.3 Excluded Assets. The assets of Sellers on the Closing Date that are
listed below shall be excluded from the Purchased Business (the “Excluded
Assets”) and shall be retained by Sellers and shall not be transferred to or
purchased by Buyer:
(a) the Accounts Receivable and other categories of current assets of the
Purchased Business, including cash, notes receivable and prepaid current assets,
that would exist on a balance sheet of the Purchased Business prepared in
accordance with GAAP as of the Effective Time consistent with past practices,
but excluding the Inventory;
(b) the Capital Stock of any person, including Key Energy Services S.A.;
(c) any Marks, including the Retained Marks;
(d) any assets related to the coiled tubing services business of Seller A;
ASSET PURCHASE AGREEMENT

 

15



--------------------------------------------------------------------------------



 



(e) any assets (other than the Transferred Intellectual Property) related to any
operations outside of the United States or in the State of California;
(f) any bank, brokerage and similar accounts and any cash or cash equivalents
therein;
(g) any agreement, note or instrument between Seller A and Geostream Services
Group LLC or any of its Affiliates;
(h) Sellers’ rights under this Agreement and the other Transaction Documents;
(i) all Records exclusively related to the Excluded Assets and the Retained
Liabilities;
(j) any Tax refund related to the Purchased Assets or the Purchased Business for
any Tax period (or portion thereof) ending on or prior to the Closing Date;
(k) any Shared Use Assets; and
(l) those assets set forth on Schedule 2.3(l).
Section 2.4 Buyer’s Assumed Obligations. Buyer hereby agrees to assume, pay and
discharge, when due, the following Liabilities related to the Purchased Business
and the Purchased Assets (such assumed Liabilities being referred to as the
“Assumed Obligations”):
(a) all Liabilities (other than Environmental Liabilities) under the Assumed
Contracts (including the leases associated with the Transferred Leased Real
Property), and all Liabilities under the Transferred Permits, in each case, to
the extent relating to or arising from events, facts or circumstances arising or
occurring following the Effective Time;
(b) all Liabilities (other than Environmental Liabilities) associated with the
Purchased Assets or Purchased Business to the extent relating to or arising from
events, facts or circumstances arising or occurring following the Effective
Time;
(c) all Environmental Liabilities relating to or arising from the ownership,
operation or use of the Purchased Assets or Purchased Business at the
Transferred Real Property, in each case arising from events, facts or
circumstances arising or occurring before the Effective Time, except to the
extent the same are Retained Liabilities as set forth in Section 2.5(e), (g) or
(h);
(d) all Environmental Liabilities arising from Buyer’s operation or use of the
Purchased Assets or Purchased Business to the extent relating to or arising from
events, facts or circumstances arising or occurring after the Effective Time;
(e) the employment-related Liabilities assumed by or allocated to Buyer pursuant
to Section 8.4; and
(f) the Liabilities for Taxes allocated to Buyer pursuant to Article IX.
ASSET PURCHASE AGREEMENT

 

16



--------------------------------------------------------------------------------



 



Section 2.5 Retained Liabilities. Buyer shall not be liable for and shall not
assume any, and Sellers hereby jointly and severally agree to pay and discharge,
when due, all Liabilities associated with the Purchased Assets and the Purchased
Business other than the Assumed Obligations (collectively, the “Retained
Liabilities”), including:
(a) any Liabilities associated with the Excluded Assets;
(b) any current liabilities related to the Purchased Business, including
accounts and notes payable, customer deposits and accrued expenses, sales taxes
payable, accrued payroll and payroll taxes and other current accrued liabilities
that would exist on a balance sheet of the Purchased Business prepared in
accordance with GAAP as of the Effective Time consistent with past practices;
(c) all Liabilities associated with the items listed or described in
Schedule 4.17;
(d) all Liabilities (other than Environmental Liabilities) under the Assumed
Contracts and Transferred Leases to the extent relating to or arising from
events, facts or circumstances arising or occurring prior to the Effective Time;
(e) any fines or penalties arising from or related to the failure of Sellers or
any of their Affiliates to comply with applicable Environmental Laws or
Environmental Permits, or the failure to obtain an Environmental Permit, in each
case prior to the Effective Time;
(f) (Reserved)
(g) all Environmental Liabilities in connection with the off-site shipment,
transfer, treatment, recycling, storage or disposal of Hazardous Materials
generated from the operations of any of the Transferred Real Property, the
Purchased Assets or the Purchased Business prior to the Effective Time;
(h) all Environmental Liabilities in connection with the operation of the
Transferred Real Property, Purchased Assets or Purchased Business by Sellers or
any of their Affiliates to the extent relating to or arising from events, facts
or circumstances arising or occurring before the Effective Time, other than all
costs of Remedial Action arising from or related to the Release of Hazardous
Materials at the Transferred Real Property prior to the Effective Time;
(i) all Liabilities associated with the Seller Plans and any other
employment-related Liabilities retained by or allocated to Sellers pursuant to
Section 8.4; and
(j) except as otherwise provided in Article IX, any and all Liabilities for
Taxes of Sellers, including any and all Liabilities for Taxes related to the
Purchased Business or the Purchased Assets for any Tax period (or portion
thereof) ending on and including, or before, the Closing Date.
For the avoidance of doubt, nothing in this Section 2.5 shall nullify or
otherwise limit Sellers’ obligations and agreements in Section 13.3(a) of this
Agreement.
ASSET PURCHASE AGREEMENT

 

17



--------------------------------------------------------------------------------



 



Section 2.6 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $237,700,000 (the “Purchase Price”), which shall be payable in
cash by Buyer to Sellers, as adjusted pursuant to Section 2.9 and the other
applicable sections hereof.
Section 2.7 Allocation of Purchase Price. For Tax purposes, Buyer and Sellers
agree to allocate the Purchase Price and the Assumed Obligations among the
Purchased Assets in accordance with the procedures set forth on Schedule 2.7
(such allocation of the Purchase Price and the Assumed Obligations is referred
to herein as the “Asset Allocation”). Buyer and Sellers further agree to comply
with all filing, notice and reporting requirements described in Section 1060 of
the Code and the Treasury Regulations promulgated thereunder, including the
timely preparation and filing of Form 8594 based on the Asset Allocation. Buyer
and Sellers hereby agree that they will report the federal, state, foreign and
other Tax consequences of the transactions contemplated by this Agreement in a
manner consistent with the Asset Allocation.
Section 2.8 Preparation of Inventory Certificate.
(a) Within 90 days after the Closing Date, Sellers will cause to be prepared and
delivered to Buyer a calculation of the value of the Closing Date Inventory
together with a certificate setting forth Sellers’ calculation of Closing Date
Inventory (the “Inventory Certificate”) and include a worksheet which
demonstrates in reasonable detail how such amount was calculated. The
calculation of the value of the Closing Date Inventory shall be done as of the
Effective Time in accordance with GAAP and, to the extent consistent with GAAP,
in accordance with the methods used to prepare the Balance Sheet.
(b) If Buyer disagrees with Sellers’ calculation of Closing Date Inventory set
forth in the Inventory Certificate and such disagreement results in a
discrepancy that exceeds $50,000, Buyer may, within 30 days after delivery of
the Inventory Certificate, deliver a notice to Sellers disagreeing with such
calculation. Any such notice of disagreement shall specify those items or
amounts as to which Buyer disagrees and its proposed computation of Closing Date
Inventory. Buyer shall be deemed to have agreed with all other items and amounts
contained in the Inventory Certificate.
(c) If a notice of disagreement shall be duly delivered pursuant to
Section 2.8(b), Buyer and Sellers shall, during the 30 days following such
delivery, negotiate reasonably and in good faith to reach agreement on the items
or amounts disputed by Buyer in Buyer’s notice of disagreement. If, during such
30 day period, Buyer and Sellers are unable to reach such agreement, either
party may thereafter cause the Designated Accountants to review this Agreement
and the disputed items or amounts for the purpose of calculating Closing Date
Inventory. In making such calculation, the Designated Accountants shall consider
only those items or amounts in the Inventory Certificate and worksheet or in
Buyer’s calculation of Closing Date Inventory as to which Buyer has disagreed in
the notice of disagreement delivered pursuant to Section 2.8(b) and for which no
agreement has been reached during the 30 day period provided for above. Such
Designated Accountants shall deliver to Buyer and Sellers, as promptly as
practicable, a report setting forth such calculation. Such report shall be final
and binding upon Buyer and Sellers. The cost of such Designated Accountants’
review and report shall be borne (i) by Buyer if the difference between Final
Closing Date Inventory and Buyer’s calculation of Closing Date Inventory
delivered pursuant to Section 2.8(b) is greater than the
ASSET PURCHASE AGREEMENT

 

18



--------------------------------------------------------------------------------



 



difference between Final Closing Date Inventory and Sellers’ calculation of
Closing Date Inventory set forth in the Inventory Certificate, (ii) by Sellers
if the first such difference is less than the second such difference and
(iii) otherwise, equally by Buyer, on the one hand, and Sellers, on the other.
(d) Buyer and Sellers shall cooperate and assist each other in the preparation
of the calculation of Closing Date Inventory and in the conduct of the audits
and reviews referred to in this Section 2.8, including the making available to
the extent necessary of relevant Records and personnel. Buyer and its
representatives shall be permitted to review Sellers’ working papers and any
working papers of Sellers’ independent accountants, if any, directly relating to
the preparation of the Closing Date Inventory and the Inventory Certificate, and
shall make reasonably available the individuals in their employ directly
responsible for and knowledgeable about the information used in, and the
preparation or calculation (as applicable) of the Closing Date Inventory and the
Inventory Certificate in order to respond to the reasonable inquiries of Buyer.
Section 2.9 Post-Closing Payments and Adjustments to Purchase Price. Within
5 days after Final Closing Date Inventory has been determined, either by the
passage of 30 days following delivery of the Inventory Certificate without the
delivery by Buyer of a notice of disagreement or, following resolution of such
notice of disagreement, in accordance with Section 2.8(c), (i) Sellers shall, if
Final Closing Date Inventory is less than Base Inventory, jointly and severally
pay to Buyer the amount of such deficiency or (ii) Buyer shall, if Final Closing
Date Inventory exceeds Base Inventory, pay to Sellers the amount of such excess,
either such payment to be made by wire transfer of immediately available funds.
ARTICLE III
CLOSING
Section 3.1 Closing. The closing (the “Closing”) of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Obligations shall be held at
the offices of Bracewell & Giuliani LLP, 711 Louisiana Street, Suite 2300,
Houston, Texas, at 9:00 a.m. on September 3, 2010, or, if the conditions to the
Closing set forth in Articles X and XI shall not have been satisfied by such
date, as soon as practicable after such conditions shall have been satisfied.
The date on which the Closing shall occur is hereinafter referred to as the
“Closing Date.”
Section 3.2 Deliveries by Buyer to Sellers. At the Closing, Buyer shall deliver
or cause to be delivered to Sellers:
(a) the Purchase Price by wire transfer of immediately available funds to such
account or accounts as Sellers shall have specified in writing to Buyer prior to
the Closing Date;
(b) the Assumption Agreement duly executed by Buyer pursuant to which Buyer
assumes the Assumed Obligations;
(c) the Transition Services Agreement duly executed by Buyer;
(d) the Buyer Lease Agreement duly executed by Buyer;
ASSET PURCHASE AGREEMENT

 

19



--------------------------------------------------------------------------------



 



(e) the Seller Lease Agreements duly executed by Buyer; and
(f) all other documents, instruments and writings required to be delivered by
Buyer at or prior to the Closing pursuant to this Agreement (including
Section 11.1) or otherwise reasonably requested by Sellers in connection
herewith.
Section 3.3 Deliveries by Sellers to Buyer. At the Closing, Sellers shall
deliver or cause to be delivered to Buyer:
(a) bills of sale and other necessary instruments of transfer to validly vest in
Buyer the Purchased Assets on the Closing Date free and clear of all Liens other
than Permitted Liens;
(b) counterparts to the Assumption Agreement duly executed by each Seller;
(c) counterparts to the Transition Services Agreement duly executed by each
Seller and Seller Parent;
(d) counterparts to the Buyer Lease Agreement duly executed by the applicable
Affiliate of Sellers;
(e) counterparts to the Seller Lease Agreements duly executed by the applicable
Affiliate of Sellers;
(f) a certificate of non-foreign status which meets the requirements of Treasury
Regulation Section 1.1445-2(b)(2) and is reasonably acceptable to Buyer duly
executed by Seller Parent;
(g) assignments of the Transferred Leases executed by the applicable Seller with
respect to the Transferred Leased Property, in form and substance reasonably
satisfactory to Buyer;
(h) all consents to assignments of the Assumed Contracts as have been obtained
by Sellers as of the Closing Date;
(i) the Title Policies;
(j) deeds conveying such title as the applicable Seller or its Affiliate
received when it acquired such properties, in form and substance reasonably
satisfactory to Buyer, conveying the Transferred Real Property to Buyer, free
and clear of all Liens, other than Permitted Liens; and
(k) all other documents, instruments and writings required to be delivered by
Sellers at or prior to the Closing pursuant to this Agreement (including
Section 10.1) or otherwise reasonably requested by Buyer in connection herewith.
ASSET PURCHASE AGREEMENT

 

20



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
AS TO SELLERS, SELLER PARENT AND THE PURCHASED BUSINESS
Except as set forth in the applicable portion of the Sellers’ Disclosure
Schedules, each of each Seller and Seller Parent, jointly and severally, as of
the date hereof and as of the Closing Date hereby represents and warrants to
Buyer and Buyer Parent as follows:
Section 4.1 Organization. Seller A is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Texas. Seller B is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Delaware. Seller Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Maryland.
Section 4.2 Power and Authority; Authorization; Enforceability. Each Seller and
Seller Parent has all necessary company power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby. This Agreement and each of the other Transaction Documents have
been duly authorized and have been, or in the case of the Transaction Documents
to be executed and delivered at the Closing, will be, duly executed and
delivered by each Seller and Seller Parent and constitute or, upon the execution
and delivery thereof, will constitute, valid and binding obligations of each
Seller and Seller Parent, enforceable in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).
Section 4.3 No Conflicts; Consents. Except as set forth in Schedule 4.3, the
execution, delivery and performance by each Seller and Seller Parent of this
Agreement and the other Transaction Documents to which it is a party do not, and
the consummation by each Seller of the transactions contemplated hereby and
thereby will not, result in any violation of or default under (with or without
notice or lapse of time, or both) any provision of (i) the Organizational
Documents of such Seller or Seller Parent, (ii) any Assumed Contract or
(iii) any Contract to which such Seller or Seller Parent is a party or by which
any of its properties or assets are bound or (iv) any Permit, Order or Law
applicable to such Seller or Seller Parent or its properties or assets, except
in the cases of clauses (ii), (iii) and (iv) any such matter as would not
reasonably be expected to have a material adverse effect on (A) the business,
financial condition, assets, properties or results of operations of the
Purchased Business, taken as a whole, or (B) the ability of Sellers to
consummate the transactions contemplated hereby. Except (i) for filings required
under the HSR Act and (ii) as set forth in Schedule 4.3, no Permit of, or
registration, declaration or filing with, any Governmental Authority or any
other person is required to be obtained or made by or with respect to Sellers or
Seller Parent in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby other than any such matter the
failure to obtain or make which would not result in a Material Adverse Effect.
ASSET PURCHASE AGREEMENT

 

21



--------------------------------------------------------------------------------



 



Section 4.4 Litigation; Orders. There are no Orders or Legal Proceedings,
whether completed, pending or, to Sellers’ Knowledge, threatened, that question
the validity of this Agreement or any action taken or to be taken by Sellers or
Seller Parent in connection with, or which seek to enjoin or to obtain monetary
damages in respect of, this Agreement or the consummation by Sellers or Seller
Parent of the transactions contemplated hereby or which otherwise threaten
Sellers’ or Seller Parent’s ability to consummate the transactions contemplated
hereby.
Section 4.5 Fees. Neither Sellers nor Seller Parent has paid or become obligated
to pay any fee or commission to any broker, finder or intermediary in connection
with the transactions contemplated hereby for which Buyer shall have any
liability or responsibility.
Section 4.6 Financial Statements; Liabilities.
(a) Schedule 4.6 contains complete and accurate copies of (i) the combined
unaudited financial statements (including a balance sheet and the related
statement of income) of the Purchased Business as of and for the years ended
December 31, 2008 and December 31, 2009, and (ii) the combined unaudited
financial statements of the Purchased Business as of and for the interim period
ended April 30, 2010 (the “Balance Sheet Date”) (including a balance sheet as of
such date (the “Balance Sheet”) and the related statement of income for the
4-month period then ended) (collectively the “Financial Statements”). The
Financial Statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), applied on a consistent basis, from the books
and records of the Purchased Business and fairly present in all material
respects the financial condition and results of operations of the Purchased
Business for the periods indicated.
(b) Except (i) as set forth in the Financial Statements, (ii) for Liabilities
and obligations incurred in the ordinary course of business, consistent with
past practice, since the date of the Balance Sheet and (iii) for Liabilities
that, individually or in the aggregate, would not result in a Material Adverse
Effect, there are no Liabilities of any of Sellers or the Purchased Business as
of the date hereof of any nature or type that would be required under GAAP to be
reflected on a financial statement of the Purchased Business.
Section 4.7 Absence of Changes or Events. Except as set forth in Schedule 4.7,
since the Balance Sheet Date, there has not been any event, change or occurrence
that would result in a Material Adverse Effect, the Purchased Assets have been
operated in the ordinary and usual course consistent with past practices and
Sellers have not taken any of the actions or engaged in any of the conduct that
is proscribed during the period from the date of this Agreement to the Closing
Date by Section 6.3.
Section 4.8 (Reserved)
Section 4.9 Inventory. The Inventory consists of raw materials and supplies,
manufactured and purchased parts, goods in process and finished goods, all of
which is merchantable and usable in the ordinary course of business, all of
which has been reflected in the Balance Sheet or accounting records of the
Purchased Business as of the Closing Date in accordance with GAAP. The
quantities of each item of Inventory (whether raw materials and
ASSET PURCHASE AGREEMENT

 

22



--------------------------------------------------------------------------------



 



supplies, manufactured and purchased parts, goods in process or finished goods)
are not excessive, but are reasonable in the present circumstances of the
Purchased Business. Each Seller has good and valid title to its Inventory, free
and clear of all Liens other than (i) Liens securing the Credit Facility and
(ii) Permitted Liens.
Section 4.10 Assumed Contracts. All of the Assumed Contracts identified on
Schedules 2.1(b)-1 and 2.1(b)-2 (i) are the legal, valid and binding obligations
of each Seller that is a party thereto and, to the Knowledge of Sellers and
Seller Parent, the counterparties thereto, (ii) are enforceable in accordance
with their respective terms and (iii), except as set forth on Schedule 4.10,
include all of the Material Contracts that relate to the Purchased Business, the
Purchased Assets, the Transitioned Employees and the Assumed Obligations.
Sellers have performed in all material respects all obligations required to be
performed by them to date under each such Assumed Contract. Sellers are not
(with or without the lapse of time or the giving of notice, or both) in breach
or default in any material respect under any Assumed Contract, and have not
received notice or have Knowledge that any counterparty to any such Assumed
Contract is alleging that a Seller is in breach or default thereunder. Except as
disclosed in Schedules 2.1(b)-1 and 2.1(b)-2, each of the Assumed Contracts is
assignable to Buyer without any action on the part of any Seller or the consent
of any Person.
Section 4.11 Tax Matters.
(a) All Tax Returns required to be filed by or on behalf of Sellers, including
with respect to the Purchased Assets and the Purchased Business, have been duly
filed on a timely basis and such Tax Returns are complete and correct in all
material respects. All Taxes owed by Sellers (whether or not shown to be due and
payable on any Tax Return), including with respect to the Purchased Assets and
the Purchased Business, have been timely paid in full.
(b) None of the Purchased Assets is subject to any Lien (other than Permitted
Liens) for any Tax.
(c) There are no audits, examinations, investigations or Claims pending, or to
the Knowledge of Sellers, threatened, with respect to Taxes involving or
relating to any Seller, the Purchased Assets or the Purchased Business. No Claim
has been made by any Taxing Authority in any jurisdiction where any Seller does
not file Tax Returns that any Seller is or may be subject to taxation by that
jurisdiction with respect to the Purchased Assets or the Purchased Business, and
there is no basis for any such Claim to be made.
(d) Each Seller has withheld or collected and paid over to the appropriate
Taxing Authority all Taxes required by applicable Law to be withheld or
collected, including withholding of Taxes pursuant to Sections 1441 through
1464, 3401 through 3406, 6041 and 6049 of the Code and similar provisions under
any state, local or foreign Law, and each Seller has properly received and
maintained any and all certificates, forms and other documents required by
applicable Law for any exemption from withholding and remitting any Taxes.
(e) No Seller owns an interest in real property that as a result of the
consummation of the transactions contemplated by this Agreement would result in
the imposition of any realty transfer Tax or similar Tax.
ASSET PURCHASE AGREEMENT

 

23



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary set forth in this Article IV, this
Section 4.11 and Section 4.21 contain the sole and exclusive representations and
warranties of Sellers relating to Taxes.
Section 4.12 Sufficiency and Condition of and Title to Purchased Assets. Sellers
own and have, or on the Closing Date will own and have, valid title, or
otherwise have legally enforceable rights to use, all of the Purchased Assets
(other than the Transferred Real Property, which is the subject of Section 4.14,
and the Transferred Intellectual Property, which is the subject of
Section 4.15). Except as set forth in Schedule 4.12, the Purchased Assets
constitute in all material respects the assets necessary for the conduct of the
Purchased Business as conducted by Sellers during the 12 months prior to the
date hereof, subject to the understanding that the Purchased Assets do not
include master service agreements with customers, the Shared Use Assets, or all
of the personnel and assets that provide administrative and similar support
services for the Purchased Business. Except for Scrap Equipment and as set forth
in Schedule 4.12, the Equipment and Machinery and Vehicles included in the
Purchased Assets having a replacement cost in excess of $100,000 are in good
operating condition, repair and working order, subject to ordinary wear and tear
and to occasional mechanical failures not inconsistent in scope or frequency
with those experienced by others in the industry, are usable in the Purchased
Business for the purposes for which they are intended, and have been maintained
in accordance with industry practice.
Section 4.13 Equipment and Machinery and Vehicles. Sellers own all of the
Equipment and Machinery and the Vehicles, free and clear of all Liens, other
than (i) Liens securing the Credit Facility, (ii) Permitted Liens and
(iii) Liens that will be released at or prior to the Effective Time. The
maintenance records provided to Buyer by Sellers in respect of the Equipment and
Machinery and Vehicles are true and correct in all material respects. Nothing
has occurred to the Equipment and Machinery or the Vehicles since the Balance
Sheet Date that would have a Material Adverse Effect. Since the Balance Sheet
Date, no Equipment and Machinery or Vehicles have been sold or disposed of
except through sales in the ordinary course of business.
Section 4.14 Real Property. The applicable Seller has, in the case of real
property located in the state of Texas, good and indefeasible title and, in the
case of real property located elsewhere, good and marketable title to the fee or
leasehold estates (as applicable) in all Transferred Owned Real Property and
Transferred Leased Real Property, in each case free and clear of all Liens other
than Permitted Liens. Each of the Transferred Leases is valid, in full force and
effect and is enforceable against the landlord that is party thereto in
accordance with its terms. There exists no default or event of default on the
part of any Seller or any of its Affiliates or, to the Knowledge of Sellers, on
the part of any other party under any of the Transferred Leases. Sellers have
made available to Buyer complete and correct copies of all Transferred Leases,
including any and all amendments or modifications thereto, and no term or
condition of any of the Transferred Leases has been waived, modified or amended
except as reflected in such copies. Each of the Transferred Leases constitutes
the entire agreement of the landlord and tenant thereunder. There are no pending
or, to the Knowledge of Sellers, threatened condemnation proceedings or other
Legal Proceedings relating to any Transferred Owned Real Property or Transferred
Leased Real Property or other matters affecting materially and adversely the
current use, occupancy or value thereof and there are no Contracts (other than
Permitted Liens) granting to any party or parties other than Sellers the right
of use or occupancy of any
ASSET PURCHASE AGREEMENT

 

24



--------------------------------------------------------------------------------



 



such parcel, and there are no parties other than Sellers in possession of any
such parcel. There are no outstanding options, rights of first offer or rights
of first refusal to purchase the Transferred Owned Real Property or, to the
Knowledge of Sellers and Seller Parent, the Transferred Leased Real Property or
any portion thereof or interest therein other than in favor of Sellers, which
such purchase options and rights shall be fully and unconditionally assigned to
Buyer at Closing.
Section 4.15 Intellectual Property.
(a) Sellers or their applicable Affiliates own the Transferred Intellectual
Property or, to the Knowledge of Sellers, have valid licenses to use same free
and clear of all Liens, other than (i) Liens securing the Credit Facility and
(ii) Permitted Liens.
(b) There are no Claims or Legal Proceedings pending or, to the Knowledge of
Sellers, threatened, alleging that the Purchased Business infringes,
misappropriates, misuses, interferes with or otherwise violates any Intellectual
Property of any other person and, to the Knowledge of Sellers, there is no basis
for any such Claim. To the Knowledge of Sellers, the operation of the Purchased
Business as currently conducted has not and does not infringe, misappropriate,
misuse, interfere with or otherwise violate any Intellectual Property of any
other person. To the Knowledge of Sellers, no third person has infringed,
misappropriated, misused, interfered with or otherwise violated any of the
Transferred Intellectual Property.
(c) With respect to each item of Transferred Intellectual Property, (i) the item
is in good standing and, to the Knowledge of Sellers, is valid and enforceable;
(ii) all registrations for copyrights and patent rights included in the
Transferred Intellectual Property as set forth in Schedule 2.1(f) are in full
force and, to the Knowledge of Sellers, valid; (iii) no action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand is
pending, or to the Knowledge of Sellers, threatened, that challenges the
legality, validity, enforceability, registration, use or ownership of the
Transferred Intellectual Property; and (iv) except as set forth in
Schedule 2.1(f), the applicable Seller has the sole and exclusive right to bring
actions for infringement, misappropriation or unauthorized use of the item.
Section 4.16 Compliance with Laws. Except as set forth in Schedule 4.16, each
Seller is in compliance in all material respects with all Laws applicable to
such Seller or to the conduct of its business or operations that are included in
the Purchased Business or the use of its assets that are included in the
Purchased Assets. Neither Seller has received any written communication during
the past three years from a Governmental Authority or other Person that remains
unresolved that alleges that the operation of the Purchased Assets is not in
compliance in any material respect with, or may be subject to liability under,
any Laws. This Section 4.16 does not relate to Tax matters, which are instead
the subject of Section 4.11, to employment and employee benefits matters, which
are instead the subject of Sections 4.20 and 4.21, or to environmental, health
and safety matters, which are instead the subject of Section 4.22.
Section 4.17 Legal Proceedings; Orders. Schedule 4.17 describes all Legal
Proceedings and, to Sellers’ Knowledge, all inquiries or investigations by any
Governmental Authority pending or threatened against a Seller related to the
Purchased Business, the Purchased Assets, the Transitioned Employees or the
Assumed Obligations. No Seller is a party or subject to or in
ASSET PURCHASE AGREEMENT

 

25



--------------------------------------------------------------------------------



 



default under any Order of any Court or Governmental Authority applicable to the
Purchased Assets that would result in a Material Adverse Effect. Except as set
forth in Schedule 4.17, as of the date of this Agreement, there are no Legal
Proceedings by a Seller pending against any other person related to the
Purchased Business, Purchased Assets, Transitioned Employees or the Assumed
Obligations. Except as set forth in Schedule 4.17, to the Knowledge of Sellers,
there is no pending or threatened inquiry or investigation of or affecting a
Seller by any Governmental Authority related to the Purchased Assets or the
Purchased Business and neither Seller has received written notice from any
Governmental Authority that any such inquiry or investigation is contemplated.
Section 4.18 Permits. Except as set forth in Schedule 4.18, all Transferred
Permits are validly held by the applicable Seller, and, except as set forth in
Schedule 4.10, are all of the material Permits which are required for such
Seller to conduct its business that is included in the Purchased Business, and
such Seller has complied in all material respects with all terms and conditions
thereof.
Section 4.19 Employees. Schedule 4.19 lists as of the date indicated therein all
employees of Sellers and their Affiliates that work in the Purchased Business
(the “Business Employees”), their applicable employer entity and the rates of
pay for each and whether any such employees are absent from active employment,
including leave of absence or disability.
Section 4.20 Labor and Employment Matters.
(a) Except as set forth in Schedule 4.20, (A) none of the Business Employees are
represented by a labor union, (B) to the Knowledge of Sellers, no union
organizational campaign is in progress with respect to the Business Employees
and no labor organizing activities, no demand by any labor organization for
recognition and no petition by a labor organization to be the exclusive
bargaining agent for any Business Employees has been made or has occurred, and
(C) there are no pending, or, to the Knowledge of Sellers, threatened, charges
against a Seller or any current or former employee of a Seller before the Equal
Employment Opportunity Commission or any state or local agency responsible for
the prevention of unlawful employment practices.
(b) Each Seller is, and since January 1, 2007, has been, in compliance in all
material respects with all Laws relating to the employment of individuals by or
with respect to such Seller, including but not limited to those Laws relating to
wages, hours, concerted activity, non-discrimination, fair employment practices,
termination of employment, terms and conditions of employment, facility closures
and layoffs and notice thereof, hiring of non-United States citizens,
occupational health and safety and the payment and withholding of
employment-related Taxes.
Notwithstanding anything to the contrary set forth in this Article IV, this
Section 4.20 contains the sole and exclusive representations and warranties of
Sellers relating to labor and employment matters.
Section 4.21 Employee Benefits. Neither Seller maintains or sponsors any
Employee Benefit Plan. Neither of either Seller nor any Commonly Controlled
Entity of either Seller
ASSET PURCHASE AGREEMENT

 

26



--------------------------------------------------------------------------------



 



sponsors, maintains or contributes to or has an obligation to contribute to any
Employee Benefit Plan that is subject to Section 412 of the Code, Section 302 of
ERISA or Title IV of ERISA, and neither of either Seller nor any Commonly
Controlled Entity of either Seller has within the last six years contributed to,
had an obligation to contribute to or had any liability with respect to, any
such Employee Benefit Plan. No event has occurred or could reasonably be
expected to occur that would subject Buyer to any liability, Tax, fine, Lien,
penalty or other obligation with respect to an Employee Benefit Plan sponsored,
maintained or contributed to by either Seller or any Commonly Controlled Entity
of either Seller imposed by ERISA, the Code or other applicable Law.
Notwithstanding anything to the contrary set forth in this Article IV, this
Section 4.21 contains the sole and exclusive representations and warranties of
Sellers relating to employee benefit matters and the absence of liabilities with
respect thereto.
Section 4.22 Environmental Matters. Except as set forth in Schedule 4.22:
(a) Sellers have obtained all Environmental Permits necessary for the ownership
and operation of the Purchased Assets and the conduct of the Purchased Business
in compliance with Environmental Laws and Environmental Permits, except as would
not reasonably be expected to have an Environmental Material Adverse Effect. All
such Environmental Permits are valid and in full force and effect, and Sellers
are and have been since January 1, 2007 in compliance with the terms and
conditions of such Environmental Permits except as would not reasonably be
expected to have an Environmental Material Adverse Effect;
(b) Sellers’ ownership, use and operation of the Purchased Assets and Seller’s
conduct of the Purchased Business are and have been since January 1, 2005 in
compliance with applicable Environmental Laws, and since January 1, 2005 no
Environmental Liability has been asserted, filed, commenced, or in writing
threatened against Sellers with respect to the ownership or operation of the
Purchased Assets or Sellers’ conduct of the Purchased Business, in each case
except as would not reasonably be expected to have an Environmental Material
Adverse Effect;
(c) No Release has occurred or is occurring at, on, in or under, and, to the
Knowledge of Sellers, no Environmental Conditions existed or exists at, on, in
or under, the Transferred Real Property, for which Environmental Law requires
(i) notice to any Person; (ii) further investigation; or (iii) any form of
response or Remedial Action;
(d) There are no pits, ponds, impoundments, lagoons or other similar areas
located on any Transferred Real Property in which Sellers have disposed any
Hazardous Materials;
(e) Sellers have not installed any underground storage tank at the Transferred
Real Property and, to Sellers’ Knowledge, no underground storage tank is located
at any Transferred Real Property;
(f) There are no Orders or Legal Proceedings pending, or to Sellers’ Knowledge,
threatened, against Sellers arising under any Environmental Law or relating to
any
ASSET PURCHASE AGREEMENT

 

27



--------------------------------------------------------------------------------



 



Environmental Condition, except as would not reasonably be expected to have an
Environmental Material Adverse Effect;
(g) With respect to Sellers’ ownership or operation of the Purchased Assets or
Sellers’ conduct of the Purchased Business, Sellers have not disposed of, sent
or arranged for the transportation of Hazardous Materials at or to a site that
pursuant to any Environmental Law has been placed or is proposed to be placed by
the United States Environmental Protection Agency or similar state authority on
the National Priorities List or similar state list, as in effect as of the
Closing Date; and
(h) Sellers have identified and made available to Buyer every environmental
investigation, study, audit, test and other analysis conducted by or for or in
the possession of Sellers with respect to the ownership or operation of the
Purchased Assets or Seller’s conduct of the Purchased Business (which reports
are collectively referred to as “Environmental Reports” and are identified on
Schedule 4.22).
Notwithstanding anything to the contrary set forth in this Article IV, this
Section 4.22 contains the sole and exclusive representations and warranties of
Sellers relating to environmental matters.
Section 4.23 Exclusive Representation. EXCEPT AS AND TO THE EXTENT SET FORTH IN
THIS ARTICLE IV, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER TO
BUYER. AND SELLERS HEREBY EXPRESSLY DISCLAIM AND NEGATE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING
TO THE CONDITION OF THE PURCHASED BUSINESS OR PURCHASED ASSETS (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT).
ARTICLE V
REPRESENTATIONS AND WARRANTIES AS TO BUYER AND BUYER PARENT
Each of Buyer and Buyer Parent, jointly and severally, hereby represents and
warrants to Sellers and Seller Parent as follows:
Section 5.1 Existence. Buyer is a corporation, duly organized, validly existing
and in good standing under the Laws of the State of Delaware. Buyer Parent is a
corporation, duly organized, validly existing and in good standing under the
Laws of the State of Delaware.
Section 5.2 Power and Authority; Authorization; Enforceability. Each of Buyer
and Buyer Parent has all necessary company power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby. This Agreement and each of the other Transaction Documents have
been duly authorized and have been, or in the case of the Transaction Documents
to be executed and delivered at the Closing, will be duly executed and delivered
by Buyer and Buyer Parent and constitute, or, upon the execution and delivery
thereof, will constitute, valid and binding obligations of Buyer and Buyer
Parent, enforceable in accordance with their respective terms, except as
enforcement may be limited by bankruptcy,
ASSET PURCHASE AGREEMENT

 

28



--------------------------------------------------------------------------------



 



insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).
Section 5.3 No Conflicts; Consents. The execution, delivery and performance by
each of Buyer and Buyer Parent of this Agreement and the other Transaction
Documents to which it is a party do not, and the consummation of the
transactions contemplated hereby and thereby will not, result in any violation
of or default under (with or without notice or lapse of time, or both), any
provision of (i) the Organizational Documents of Buyer or Buyer Parent, (ii) any
material Contract to which Buyer or Buyer Parent is a party or by which any of
its properties or assets are bound or (iii) any Permit, Order or Law applicable
to Buyer or Buyer Parent or its properties or assets other than, in the case of
clauses (ii) and (iii) any such items that, individually or in the aggregate,
would not have a material adverse effect on the ability of Buyer or Buyer Parent
to consummate the transactions contemplated hereby. Except for filings required
under the HSR Act and any Permits necessary to operate the Purchased Business,
no Permit of, or registration, declaration or filing with, any Governmental
Authority or any other person is required to be obtained or made by or with
respect to Buyer or Buyer Parent in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents or the
consummation of the transactions contemplated hereby and thereby.
Section 5.4 Litigation; Orders. There are no Orders or Legal Proceedings,
whether completed, pending or, to the Knowledge of Buyer or Buyer Parent,
threatened, that question the validity of this Agreement or any action taken or
to be taken by Buyer or Buyer Parent in connection with, or which seek to enjoin
or to obtain monetary damages in respect of, this Agreement or the consummation
by Buyer or Buyer Parent of the transactions contemplated hereby or which
otherwise threaten Buyer’s or Buyer Parent’s ability to consummate the
transactions contemplated hereby.
Section 5.5 Fees. Neither Buyer nor Buyer Parent has paid or become obligated to
pay any fee or commission to any broker, finder or intermediary in connection
with the transactions contemplated hereby for which Sellers or their Affiliates
shall have any liability or responsibility.
Section 5.6 Financing. Buyer, through Buyer Parent or otherwise, has, or will
have, sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Purchase Price at Closing
and all related fees and expenses and to otherwise consummate the transactions
contemplated hereby at Closing. Buyer acknowledges that obtaining financing is
not a condition to closing.
ARTICLE VI
COVENANTS OF SELLERS
Sellers covenant and agree as follows:
Section 6.1 Access.
(a) From the date hereof through the Closing Date (a period not less than
60 days from the date hereof) and upon reasonable advance notice from Buyer,
Sellers will allow
ASSET PURCHASE AGREEMENT

 

29



--------------------------------------------------------------------------------



 



Buyer and its Representatives full access during normal business hours to, and
will furnish them with, all documents, records, work papers and information with
respect to the Purchased Business and the Purchased Assets as Buyer may
reasonably request; provided, however, that such physical access to the
properties owned and operated by Sellers in relation to environmental matters
shall be subject to Section 6.1(b).
(b) From the date hereof through the thirtieth business day prior to the Closing
Date and subject to the terms and conditions set forth in this Section 6.1 and
Section 6.2, Buyer and its Representatives shall have the right to conduct in
relation to the Transferred Real Property a Phase I Environmental Site
Assessment conforming to ASTM E-1527-05 using such licensed and reputable
consultant as shall be previously approved by Sellers, provided that such
approval shall not be unreasonably withheld or delayed by Sellers (a “Phase I
ESA”), which may include, if Buyer so desires, a limited compliance assessment.
No later than twenty (20) days prior to the Closing Date, Buyer shall provide
each Phase I ESA to Sellers. If such Phase I ESA identifies and describes a
Potentially Material Environmental Condition and includes a recommendation to
perform additional assessment or investigation at any Transferred Real Property,
Sellers shall have the right within five (5) business days of receipt of the
Phase I ESA to remove such Transferred Real Property from the Purchased Assets
to be conveyed to Buyer under this Agreement; provided, however, that if such
Transferred Real Property is a parcel of Transferred Owned Real Property, then
the Purchase Price shall be reduced at Closing by the Allocated Value
attributable to such Transferred Owned Real Property set forth in Schedule 6.1;
and further provided that if any such Transferred Real Property is a Critical
Property, then Sellers shall pay to Buyer, within 30 days of being invoiced
therefor, the reasonably incurred moving expenses to transfer any Purchased
Assets, other than Immovable Fixtures, associated with such Critical Property to
an alternative facility selected by Buyer within 100 miles of such Critical
Property. If Sellers do not notify Buyer of the removal of such Transferred Real
Property from the Purchased Assets to be conveyed to Buyer within five (5)
business days of receipt of the Phase I ESA, Buyer shall have the further right
to conduct a subsurface investigation (“Phase II ESA”) limited to the
Potentially Material Environmental Condition so described using a licensed and
reputable consultant previously approved by Sellers, provided that such approval
shall not be unreasonably withheld or delayed by Sellers.
(i) All environmental assessments of the Transferred Real Property by Buyer and
its Representatives shall be conducted in the presence of a Representative of
Sellers, and shall be conducted at Buyer’s sole cost and expense. Buyer shall
indemnify, defend and hold harmless Seller from and against all costs, loss,
damage, liability and expense, including reasonable attorneys’ fees, relating to
or arising from the activities Buyer or Buyer’s Representatives conducted
pursuant to this Section 6.1(b);
(ii) Buyer shall not conduct any invasive testing at any Transferred Real
Property prior to providing Sellers with a copy of the relevant Phase I ESA, a
written description of the proposed invasive testing, and a reasonable period of
time to provide comments, which Buyer agrees to consider in good faith, provided
that approval to conduct any recommended Phase II ESA invasive testing shall not
be unreasonably withheld or delayed by Sellers. For any invasive sampling,
Sellers shall have the right, but not the obligation, to take split samples;
ASSET PURCHASE AGREEMENT

 

30



--------------------------------------------------------------------------------



 



(iii) For Buyer’s environmental assessment activities, Sellers will provide
reasonable access to the Transferred Owned Real Property; for the Transferred
Leased Real Property, Sellers will reasonably cooperate with Buyer in contacting
the owners of the Transferred Leased Real Property directly to attempt to
arrange for access for the purposes of environmental assessment;
(iv) Unless and until Closing occurs, unless otherwise required by Environmental
Law, Buyer will not disclose the results of its environmental assessment
activities to any Governmental Authority; provided, however, that if Buyer is
compelled to disclose such results then Buyer shall notify Sellers not less than
fourteen (14) days in advance of any such disclosure and will simultaneously
furnish Sellers and their counsel with copies of all materials to be disclosed
and shall at the expense of Sellers use reasonable efforts to assist counsel in
resisting and/or preparing to make such disclosure; and
(v) While performing any Phase I ESA or Phase II ESA, Buyer and its
Representatives must comply with Sellers’ written environmental and safety rules
and policies at any Transferred Owned Real Property, and with the third-party
owner’s written environmental and safety rules and policies at any Transferred
Leased Real Property, to the extent copies of such rules and policies are
provided to Buyer and its Representatives in advance of such activities.
Section 6.2 Environmental Defects.
(a) No later than the Environmental Defect Notice Date, Buyer may deliver to
Sellers an Environmental Defect Notice for any Potentially Material
Environmental Condition confirmed by a Phase II ESA prepared pursuant to
Section 6.1. Such Environmental Defect Notice must (i) be in writing and
received on or before the Environmental Defect Notice Date, (ii) name the
affected Transferred Real Property, (iii) name the condition in, on or under the
Transferred Real Property that causes the Potentially Material Environmental
Condition, including the approximate date the Potentially Material Environmental
Condition commenced, and (iv) provide factual substantiation for the Potentially
Material Environmental Condition.
(b) Within ten (10) business days from receiving an Environmental Defect Notice,
Seller shall elect (i) to conduct Remedial Action necessary to address the
Potentially Material Environmental Condition identified in the Environmental
Defect Notice or (ii) to remove the Transferred Real Property identified by
Buyer in an Environmental Defect Notice from the Purchased Assets to be conveyed
to Buyer under this Agreement. If Sellers elect to remove such Transferred Real
Property from the Purchased Assets to be conveyed to Buyer under this Agreement
and such Transferred Real Property is a parcel of Transferred Owned Real
Property, then the Purchase Price shall be reduced at Closing by the Allocated
Value attributable to such asset. If such Transferred Real Property is a
Critical Property, then Sellers shall pay to Buyer, within 30 days of being
invoiced therefor, the reasonably incurred moving expenses to transfer any
Purchased Assets, other than Immovable Fixtures, associated with such Critical
Property to an alternative facility selected by Buyer within 100 miles of such
Critical Property.
ASSET PURCHASE AGREEMENT

 

31



--------------------------------------------------------------------------------



 



(c) Prior to Closing, Sellers and Buyer shall meet to discuss and agree upon the
scope of work to address any Remedial Actions required as a result of
Environmental Conditions set forth in the Environmental Defect Notice. If Buyer
and Sellers cannot agree upon the scope of work to address the same, Buyer or
Sellers shall have the right to remove the affected Transferred Real Property
from the Purchased Assets to be conveyed to Buyer under this Agreement provided,
however, that if such Transferred Real Property is a parcel of Transferred Owned
Real Property, then the Purchase Price shall be reduced at Closing by the
Allocated Value attributable to such Transferred Owned Real Property set forth
in Schedule 6.1; and further provided that if any such Transferred Real Property
is a Critical Property, then Sellers shall pay to Buyer, within 30 days of being
invoiced therefor, the reasonably incurred moving expenses to transfer any
Purchased Assets, other than Immovable Fixtures, associated with such Critical
Property to an alternative facility selected by Buyer within 100 miles of such
Critical Property.
(d) Sellers and Buyer shall cooperate with each other and use all commercially
reasonable efforts to cause the investigations and other actions contemplated by
Section 6.1 and this Section 6.2 to be completed within the 60 day period
contemplated by Section 6.1(a) and no party shall take any action in connection
with performing such obligations intended to unreasonably delay the timely
completion of such obligations.
(e) If a landlord refuses to permit Buyer to conduct the environmental
assessment activities contemplated by Section 6.1 and this Section 6.2 as to a
Transferred Leased Real Property, Buyer may, upon written notice to Sellers,
elect to remove such Transferred Leased Real Property from the Purchased Assets
to be conveyed to Buyer under this Agreement. If such Transferred Leased Real
Property is a Critical Property, then Sellers shall pay to Buyer, within 30 days
of being invoiced therefor, the reasonably incurred moving expenses to transfer
any Purchased Assets, other than Immovable Fixtures, associated with such
Critical Property to an alternative facility selected by Buyer within 100 miles
of such Critical Property.
(f) With respect to a Critical Property that has been removed from among the
Purchased Assets by Buyer or Sellers pursuant to Section 6.1 or this
Section 6.2, Buyer may, upon written notice to Sellers, extend the Closing Date
for a reasonable period of time in order for Buyer to make alternative
arrangements in order to obtain the benefits previously associated with such
Critical Property. Sellers shall, in accordance with Section 8.1, cooperate with
Buyer in its efforts to make any such alternative arrangements.
Section 6.3 Ordinary Conduct. Except as otherwise expressly permitted by the
terms of this Agreement or as Buyer shall otherwise consent to, from the date
hereof to the Closing, Sellers shall cause the Purchased Business to be
conducted in the ordinary course in substantially the same manner as presently
conducted and shall use reasonable efforts consistent with past practices to
preserve Sellers’ relationships with employees, customers, suppliers, dealers
and others with whom they deal. In addition, except as otherwise contemplated by
the terms of this Agreement to the extent permitted by Law, Sellers shall not do
any of the following without the prior consent of Buyer:
ASSET PURCHASE AGREEMENT

 

32



--------------------------------------------------------------------------------



 



(a) establish, adopt or enter into any Employee Benefit Plan related to any
Business Employee or any similar agreement or, except as required by applicable
Law, amend or take any other actions, including acceleration of vesting and
waiver of performance criteria, with respect to any Employee Benefit Plan or any
similar agreement;
(b) increase the compensation payable or to become payable to any Business
Employee, except as may be required under existing agreements, other than
ordinary course adjustments in response to market conditions;
(c) grant any severance or termination pay (other than pursuant to the severance
practices of Sellers as in effect on the date of this Agreement) to, or enter
into any employment or severance agreement with, any Business Employee, either
individually or as part of a class of similarly situated persons;
(d) deviate from Sellers’ historical practices with respect to the incurrence
and payment of payables or accrual and collection of receivables or otherwise
pay or satisfy any Liabilities other than in the ordinary course of business
consistent with past practice;
(e) permit, allow or suffer any of its assets to become subjected to any Lien
other than Permitted Liens;
(f) waive any Claims related to the Purchased Assets;
(g) make any change in any method of accounting or accounting practice related
to the Purchased Business other than those required by GAAP;
(h) sell, lease or otherwise dispose of any Purchased Assets, except in the
ordinary course of business consistent with past practice, whether by asset
sale, merger, consolidation or otherwise;
(i) amend, terminate, alter or waive performance under any Assumed Contract;
(j) fail to maintain the Purchased Assets in a manner consistent with past
practices, ordinary wear and tear excepted;
(k) fail to maintain the books of account and Records relating to the Purchased
Business in the usual, regular and ordinary manner, in accordance with the
historical accounting practices of Sellers;
(l) fail to preserve and maintain all rights that Sellers now enjoy in and to
the Transferred Intellectual Property;
(m) fail to maintain in full force and effect, to the extent available at
commercially reasonable rates, insurance coverage that is equivalent in all
material respects to the insurance coverage currently in effect and applicable
to the Purchased Business and the Purchased Assets; or
ASSET PURCHASE AGREEMENT

 

33



--------------------------------------------------------------------------------



 



(n) agree, whether in writing or otherwise, to do any of the foregoing.
Section 6.4 Non-Competition; Non-solicitation.
(a) Sellers and Seller Parent agree that they shall not, and shall not permit
any of their Affiliates to, at any time during the three-year period immediately
following the Closing Date (the “Restricted Period”), directly or indirectly
carry on or engage in the Pressure Pumping Business or the Wireline Business
(each, a “Competing Business”) in the continental United States (other than the
State of California) (the “Territory”). Notwithstanding the foregoing,
(i) Sellers and their Affiliates shall be permitted to own and engage in a
Competing Business during the Restricted Period if Sellers or their Affiliates
acquire, or are combined with or into, another Person that owns a Competing
Business that is not the primary business unit of such Person’s total operations
and (ii) this covenant shall terminate in the event that Seller Parent is
acquired in a business combination transaction regardless of the legal structure
such acquisition takes.
(b) During the Restricted Period, each of Seller Parent and Sellers shall not,
and each shall cause its controlled Affiliates not to, without the prior written
consent of Buyer, directly or indirectly, solicit for employment or hire any
then current employee of Buyer or the Purchased Business, including any
Transitioned Employee; provided, however, that (a) the Seller Parent and Sellers
and their respective Affiliates may hire any such person (i) who is not a
Transitioned Employee, (ii) whose employment is terminated by Buyer or (iii) who
is no longer employed by Buyer or the Purchased Business at the time of their
initial contact with such person regarding such employment and six months have
elapsed since such person was employed by Buyer or the Purchased Business; and
(b) nothing in this Section 6.4 shall prohibit Seller Parent, Sellers or any of
their respective Affiliates from engaging in general solicitations to the public
or general advertising not targeted at employees of Buyer or the Purchased
Business and hiring persons responding thereto provided such persons are in no
way directly solicited by them.
(c) Each of the Sellers and Seller Parent acknowledges that the Buyer would be
irreparably harmed by any violation of its obligations under this Section 6.4
and that, in addition to all other rights or remedies available at law or in
equity, if either Seller or Seller Parent violates any of the covenants set
forth in this Section 6.4, then, after Buyer has provided written notice of such
violation to such Seller or Seller Parent without such Seller or Seller Parent
immediately remedying such violation, Buyer shall be entitled to injunctive
relief or such other relief against such Seller as may be provided at Law or in
equity together with such damages as may be provided at Law or in equity. Buyer
shall be entitled where provided under applicable Law to specific performance of
the requirements of this Section 6.4 or to temporary or permanent injunctive
relief against any breach of such provisions of this Agreement by either Seller.
(d) Sellers and Seller Parent acknowledge that their obligations under this
Section 6.4 are a material inducement to Buyer’s execution and performance of
this Agreement and that the restrictions contained in this Section 6.4 are
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint than is necessary to protect the goodwill and other legitimate
business interests of Buyer.
ASSET PURCHASE AGREEMENT

 

34



--------------------------------------------------------------------------------



 



(e) If the provisions of this Section 6.4 are found by a court of competent
jurisdiction to contain unreasonable limitations as to time, geographic area or
scope of activity, then such court is hereby directed to reform such provisions
to the minimum extent necessary to cause the limitations contained therein as to
time, geographical area and scope of activity to be reasonable and enforceable.
(f) Buyer may, at any time and at its sole option, reduce the scope of this
Section 6.4.
Section 6.5 Records. Promptly following the Closing Date, each Seller shall
deliver or cause to be delivered to Buyer all Records, if any, in the possession
of such Seller relating to the Purchased Assets, except that Sellers may retain
copies of (i) their Records prepared in connection with the transactions
contemplated hereby and (ii) all Records conveyed to Buyer pursuant to
Section 2.1.
Section 6.6 Disclosure Schedules, Updated Disclosures; Breaches. Prior to the
execution and delivery hereof, Sellers shall deliver to Buyer schedules that
modify, qualify or contain the information called for by Article IV hereof (the
“Sellers’ Disclosure Schedules”). The Sellers’ Disclosure Schedules shall be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in Article IV, and the disclosures in any paragraph of the Sellers’
Disclosure Schedules shall qualify only (i) the corresponding paragraph of
Article IV and (ii) other paragraphs of Article IV to the extent it is
reasonably understood that such disclosure is applicable to another paragraph.
The Sellers’ Disclosure Schedules shall constitute an integral part of this
Agreement and, subject to the second sentence of this Section 6.5, shall modify
or otherwise affect the respective representations, warranties, covenants or
agreements of the parties hereto contained herein.
From and after the date of this Agreement until the Closing Date, Seller Parent
and Sellers promptly shall notify Buyer in writing of (a) any representation or
warranty made by Seller Parent or Sellers in connection with this Agreement
becoming untrue or inaccurate in any material respect, (b) the occurrence or
non-occurrence of any event the occurrence or non-occurrence, of which would be
likely to cause any condition to the obligations of any party hereunder or under
any other Transaction Document not to be satisfied or (c) the failure of Seller
Parent or Sellers to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it pursuant to this Agreement which would be
likely to result in any condition to the obligations of any party not to be
satisfied. Should any such fact or condition set forth in such notice require
any change to the Sellers’ Disclosure Schedules attached hereto, Sellers shall
promptly deliver to Buyer a supplement to the relevant section of the Sellers’
Disclosure Schedules specifying such changes; provided, however, no such
supplement shall be deemed a waiver of any breach by Sellers of a representation
or warranty made by Sellers in connection with this Agreement or affect Buyer’s
rights to indemnification under Article XIII.
Sellers shall not take any action that would, or that reasonably could be
expected to (i) result in any of the conditions to the purchase and sale of the
Purchased Assets set forth in Article X not being satisfied or (ii) result in
any of the representations or warranties of Sellers becoming untrue.
ASSET PURCHASE AGREEMENT

 

35



--------------------------------------------------------------------------------



 



Section 6.7 Employees of Purchased Business. From the date of this Agreement
through the Effective Time, Sellers shall cooperate with Buyer in encouraging
Qualifying Business Employees to accept employment with Buyer.
Section 6.8 Further Actions. From time to time, as and when requested by any
party hereto, Sellers shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, not inconsistent herewith, as such
other party may reasonably deem necessary or desirable to consummate the
transactions contemplated by this Agreement.
ARTICLE VII
COVENANTS OF BUYER
Buyer covenants and agrees as follows:
Section 7.1 Notice, Breaches.
Buyer shall not take any action that would, or that reasonably could be expected
to (i) result in any of the conditions to the purchase and sale of the Purchased
Assets set forth in Article XI not being satisfied or (ii) result in any of the
representations or warranties of Buyer becoming untrue.
From and after the date of this Agreement until the Closing Date, Buyer promptly
shall notify Sellers in writing of (a) any representation or warranty made by
Buyer in connection with this Agreement becoming untrue or inaccurate in any
material respect, (b) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would be likely to cause any condition to
the obligations of any party hereunder or under any other Transaction Document
not to be satisfied or (c) the failure of Buyer to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by Buyer
pursuant to this Agreement which would be likely to result in any condition to
the obligations of any party not to be satisfied. Should any such fact or
condition set forth in such notice require any change to the representations and
warranties made by Buyer under this Agreement, Buyer shall promptly deliver to
Sellers a disclosure schedule specifying such changes.
Section 7.2 Removal of Retained Marks. Notwithstanding anything in this
Agreement to the contrary, Buyer shall be entitled to a transitional period of
60 days following the Closing Date to use Purchased Assets displaying any
Retained Marks, including on vehicles, equipment, real property, signage,
supplies, materials, stationery, brochures, advertising and packaging materials,
manuals, electronic means of communication and similar items used in the
Purchased Business. Buyer acknowledges and agrees that neither it, nor any of
its Affiliates, obtains any right, title, interest, license or any other right
whatsoever in or to use the Retained Marks. By the end of such transitional
period and without charge to Sellers, Buyer shall (a) remove or reasonably
obscure the Retained Marks from the Purchased Assets or (b) return or destroy,
or cause to be returned or destroyed, all other assets that contain any Retained
Marks that are not removable.
Section 7.3 Further Actions. From time to time, as and when requested by any
party hereto, Buyer shall execute and deliver, or cause to be executed and
delivered, all such
ASSET PURCHASE AGREEMENT

 

36



--------------------------------------------------------------------------------



 



documents and instruments and shall take, or cause to be taken, all such further
or other actions, not inconsistent herewith, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement.
ARTICLE VIII
MUTUAL COVENANTS
Section 8.1 Cooperation. Sellers and Buyer shall cooperate with each other, and
shall cause their Representatives to cooperate with each other after the Closing
to ensure the orderly transition of the Purchased Assets from Sellers to Buyer,
to minimize disruption of the Purchased Business and to facilitate the
realization by Sellers of the working capital (other than Inventory) being
retained by Sellers. After the Closing, upon reasonable written notice, Buyer
and Sellers shall furnish or cause to be furnished to each other and their
Representatives access, during normal business hours, such information and
assistance (including the making available of employees) relating to the
Purchased Assets as is reasonably necessary for financial reporting and
accounting matters, the preparation and filing of any Tax Returns, the defense
of any Tax claim or assessment, the performance of their obligations under this
Agreement, or the defense or prosecution of any dispute, investigation, inquiry
or Legal Proceeding.
Section 8.2 Notices; Filings; Consents.
(a) Subject to the terms and conditions of this Agreement, each party shall use
reasonable efforts to cause the Closing to occur as promptly as practical
following the date hereof.
(b) Subject to the terms and conditions of this Agreement, Buyer and Sellers
shall, and shall cause their respective Affiliates to, (i) promptly, but in no
event later than 10 business days after the date hereof, make their respective
filings under the HSR Act and thereafter make any other required submissions
under the HSR Act as promptly as reasonably practicable, (ii) use reasonable
efforts to cooperate with each other in (A) determining whether any filings are
required to be made with, or Permits are required to be obtained from, any other
persons in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and (B) timely making all
such filings and timely seeking all such Permits, (iii) use reasonable efforts
to take, or to cause to be taken, all other actions and to do, or to cause to be
done, all other things necessary, proper or advisable to consummate the
transactions contemplated hereby, (iv) subject to applicable legal limitations
and the instructions of any Governmental Authority, keep each other apprised of
the status of matters relating to the completion of the transactions
contemplated by this Agreement, including to the extent permitted by Law
promptly furnishing the other with true and complete copies of notices or other
communications between Buyer, Sellers or any of their respective Affiliates, as
the case may be, and any Governmental Authority with respect thereto, and permit
the other to review in advance any proposed communication by such party to any
Governmental Authority or other person and (v) give the other reasonable notice
of, and to the extent permitted by such Governmental Authority, allow the other
to attend and participate at any meeting with any Governmental Authority in
respect of any filings, investigation or other inquiry or proceeding relating
thereto. Buyer agrees to take any and all commercially reasonable steps
necessary to avoid or eliminate each and every impediment under any Law that
ASSET PURCHASE AGREEMENT

 

37



--------------------------------------------------------------------------------



 



may be asserted by any Governmental Authority with respect to the transactions
contemplated hereby so as to cause the Closing to occur as soon as reasonably
possible, except that it will not be required to commit to and/or effect, by
consent decree, holding separate orders or otherwise, the sale or disposition of
assets in order to avoid entry of, or to the effect the dissolution of, any
injunction, a temporary restraining order or other order in any suit or
proceeding that would otherwise have the effect of materially delaying or
preventing the consummation of the transaction contemplated hereby.
(c) With respect to any Transferred Leases, Transferred Permits or Assumed
Contracts, this Agreement shall not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
violation thereof or a default thereunder, and the parties shall cooperate and
shall each use commercially reasonable efforts to obtain any such consent or
approval necessary to transfer each Transferred Lease, Transferred Permit or
Assumed Contract following the Closing. If the parties are unable to obtain
consent to transfer or are prevented by applicable Law from transferring any
Transferred Lease, Transferred Permit or Assumed Contract, then for the
remaining term thereof, Buyer shall act as the applicable Seller’s agent in the
performance of all obligations and liabilities under such Transferred Lease,
Transferred Permit or Assumed Contract and such Seller shall act as Buyer’s
agent in the receipt of any benefits (net of Taxes, required withholdings, and
other costs reasonably incurred by such Seller), rights or interests which inure
to such Seller thereunder. In the event that the foregoing arrangements are
prohibited or commercially impracticable with regard to any Transferred Leases
(and the associated Transferred Leased Real Property), Transferred Permits or
Assumed Contracts, then Buyer, at its option, shall be permitted to designate
same as a Retained Liability by notice in writing to the applicable Seller,
whereupon the same shall revert to and be a Retained Liability of such Seller
and such Seller shall cooperate with Buyer in making alternative arrangements to
obtain the benefits previously associated with such Transferred Lease,
Transferred Permit or Assumed Contract.
(d) With respect to a Critical Property for which a consent to lease assignment
has not been obtained, Buyer may, upon written notice to Sellers, extend the
Closing Date for a reasonable period of time in order for Sellers to obtain such
consent or, if a Transferred Lease (and the associated Transferred Leased Real
Property) that is a Critical Property is excluded from among the Purchased
Assets pursuant to Section 8.2(c), for Buyer to make alternative arrangements in
order to obtain the benefits previously associated with such Critical Property.
Sellers shall, in accordance with Section 8.1, cooperate with Buyer in its
efforts to make any such alternative arrangements.
Section 8.3 Monies Received Following Closing. Following the Closing, Buyer may
receive monies that, pursuant to the other terms and provisions hereof, are
payable to or for the account of Sellers, and Buyer agrees that, in such event,
it shall promptly pay such monies to Sellers. Following the Closing, Sellers may
receive monies that, pursuant to the other terms and provisions hereof, are
payable to or for the account of Buyer, and Sellers agree that, in such event,
they shall promptly pay such monies to Buyer.
ASSET PURCHASE AGREEMENT

 

38



--------------------------------------------------------------------------------



 



Section 8.4 Employee Benefits Matters.
(a) At least 20 days before the Closing Date, Sellers shall provide Buyer with
an updated list of the Business Employees as of such date. At least 10 days
before the Closing Date, Buyer shall make offers of employment, effective as of
the Closing Date, to all Business Employees who pass Buyer’s pre-employment drug
screening and fitness-for-duty tests and are not ineligible for hire as of the
Closing Date due to a previous relationship with Buyer (any such Business
Employee being a “Qualifying Business Employee”). Any Qualifying Business
Employee who accepts such offer of employment and becomes an employee of Buyer
or an Affiliate of Buyer as of the Closing Date shall be a “Transitioned
Employee.”
(b) Except as provided in Section 8.4(j), Sellers shall be responsible for
payment of all obligations required or committed to the Business Employees with
respect to the period prior to the Effective Time, including salaries, wages,
payroll Taxes, retirement, vacation pay and any other obligations and expenses
of any kind arising out of the employment by, or termination from the employment
of, such Seller of such employees. Buyer shall be responsible for all
obligations and costs with respect to Transitioned Employees arising after the
Effective Time out of their employment by Buyer or an Affiliate of Buyer or the
termination by Buyer or an Affiliate of Buyer thereof or the hiring practices of
Buyer or any Affiliate thereof.
(c) Buyer is not acquiring or succeeding to any obligations with respect to any
Employee Benefit Plan sponsored, maintained or contributed to by Sellers or any
Commonly Controlled Entity of either Seller.
(d) The Seller Plans shall be solely responsible for any Liabilities that may
arise with respect to the application of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code (“COBRA”) with respect to, and for extending
continuation coverage under, COBRA to any employees and former employees of
Sellers, or to any qualified beneficiaries of such employees and former
employees, including Transitioned Employees, who incur a “qualifying event” (as
that term is defined in Code Section 4980B(f)) on or before the Effective Time.
Buyer shall be responsible for any Liabilities that may arise under COBRA with
respect to, and for extending continuation coverage under COBRA to, all
Transitioned Employees and qualified beneficiaries thereof who incur a
“qualifying event” while covered under a Buyer group health plan subsequent to
the Effective Time. Sellers will provide the certification described in
Sections 9801 et seq. of the Code to the extent required by Law for all
Transitioned Employees as of the Closing Date. Except to the extent required by
Law, Buyer shall not be deemed to be a successor employer for COBRA purposes.
(e) The Seller Plans shall be responsible for the payment of benefits to
Transitioned Employees and their dependents or beneficiaries for any claims
incurred under the Seller Plans prior to the Effective Time. Employee Benefit
Plans of Buyer or its Affiliates (“Buyer Plans”) shall be responsible for the
payment of benefits to Transitioned Employees and their dependents or
beneficiaries for claims incurred under such Buyer Plans on or after the
Effective Time. For this purpose, a claim shall be deemed to be incurred as
follows: (i) life, accidental death and dismemberment, and disability insurance
benefits, upon the death, accident or other event giving rise to such benefits,
and (ii) medical, dental and prescription drug
ASSET PURCHASE AGREEMENT

 

39



--------------------------------------------------------------------------------



 



benefits (including in respect of any hospital confinement), upon provision of
the applicable services, materials or supplies.
(f) On and after the Closing Date, Buyer shall provide to each Transitioned
Employee, including those who are actively employed or on leave, disability or
other absence from employment, compensation and benefits that, on the whole, are
comparable to the benefits provided by Buyer to its own similarly situated
employees as of the date thereof; provided, however, that nothing herein shall
be deemed to require Buyer to continue the employment of any employee for any
period or to restrict Buyer from making changes to any benefits provided to, or
compensation paid to, any employee in the future. As of the Effective Time, all
Transitioned Employees shall cease to participate in any Seller Plans. As of the
Effective Time, Buyer shall allow all Transitioned Employees and their eligible
dependents to participate in the Buyer Plans as necessary to comply with the
terms of this Agreement and any applicable Law, without any gap or loss of
benefits or coverage. Except as provided in Section 8.4(e), as of the Closing
Date, Buyer shall cause all Buyer Plans for which Transitioned Employees are
eligible to participate on or after Closing to recognize for eligibility and
vesting purposes (but not for benefit accrual purposes) the years of service of
each Transitioned Employee with Sellers and/or their Affiliates (together with
any predecessors thereof that previously employed any such Transitioned
Employees and as to which a Seller Plan recognizes such years of service) prior
to the Closing Date. With respect to each Transitioned Employee and such
Transitioned Employee’s dependents, Buyer shall waive under the Buyer Plans any
pre-existing condition exclusions to coverage (but only to the extent coverage
was being provided under the Seller Plans to such enrolled Transitioned Employee
immediately prior to the Effective Time), any evidence of insurability
provisions, any active at work requirement and any waiting period or service
requirements that did not exist or had been waived or otherwise satisfied under
the Seller Plans. For each Transitioned Employee, Buyer shall apply toward any
deductible requirements and out-of-pocket maximum limits under its health plans
applicable to the year of Closing, any amounts paid by such Transitioned
Employee during such year toward such requirements and limits under the Seller
Plans.
(g) Within 30 days following the Closing Date, Sellers shall notify Buyer of the
total dollar value of all unused vacation days for the Transitioned Employees
and shall promptly pay such amount to Buyer. Sellers shall also provide to Buyer
detailed information as to unused vacation days as to each Transitioned
Employee, and Buyer will credit each Transitioned Employee with such number of
unused vacation days accrued by such employee with Sellers prior to the Closing
Date.
(h) If Buyer or an Affiliate thereof maintains a Buyer Plan that is a qualified
defined contribution plan, Buyer shall take all action necessary or appropriate
to permit the Transitioned Employees to roll over their account balances (other
than outstanding plan loans) under the applicable Seller Plan that is a defined
contribution plan into such Buyer Plan to the extent it is determined that
distribution of such balances from the applicable Seller Plan is permitted by
applicable Law.
(i) Sellers shall be responsible for the costs and expenses of workers’
compensation claims of Business Employees for injuries sustained prior to the
Effective Time whether or not reported to such Seller or any insurer prior to
the Effective Time. Buyer shall be
ASSET PURCHASE AGREEMENT

 

40



--------------------------------------------------------------------------------



 



responsible for all costs and expenses of workers’ compensation claims of any
Transitioned Employees for injuries sustained after the Effective Time.
(j) Schedule 4.19 identifies the retention and severance benefits that have been
offered to certain Business Employees. Buyer shall be responsible for the
payment in full of all severance payments and payment of half of the retention
bonuses so identified that are scheduled to become due and payable to
Transitioned Employees; provided that Buyer’s share of any such retention
bonuses shall not exceed $900,000. Sellers shall pay to Buyer on the Closing
Date an amount equal to the balance of all retention bonuses so identified that
are scheduled to become due and payable to Transitioned Employees. The parties
shall collaborate on the details and methodology regarding the delivery of
retention bonuses to Transitioned Employees after the Effective Time. Sellers
shall be responsible for the payment in full of all retention bonuses and all
severance payments that become due and payable to Business Employees that are
not Transitioned Employees.
(k) Nothing contained herein (i) shall confer upon any former, current or future
employee of Sellers or its Affiliates or Buyer or its Affiliates, or any legal
representative or beneficiary thereof, any rights or remedies, including any
right to any benefit or employment or continued employment of any nature, for
any specified period, or (b) shall cause the employment status of any former,
current or future employee of Sellers or its Affiliates or Buyer or its
Affiliates to be other than terminable at will. If a person not entitled to
enforce this Agreement brings a lawsuit or other action to enforce any provision
in this Agreement as an amendment to an Employee Benefit Plan or another
agreement, plan, program or document, and that provision is construed to be such
an amendment despite not being explicitly designated as such in this Agreement,
that provision shall lapse retroactively, thereby precluding it from having any
amendatory effect.
Section 8.5 Scrap Equipment. Within 30 days after the Closing Date, Sellers
shall provide to Buyer a reasonably complete list of Scrap Equipment related to
the Purchased Business that is not located on the Transferred Real Property.
Buyer shall have the right, within 180 days of receiving such notice and at
Buyer’s sole expense, to inspect such Scrap Equipment at such other premises and
may select to retain any such Scrap Equipment by providing to Sellers a list of
Scrap Equipment to remain with the Purchased Business. Any such Scrap Equipment
so selected by Buyer shall be actually removed from such location, at Buyer’s
sole cost and expense, within such 180 day period, and any such Scrap Equipment
not so selected and removed (the “Non-Conveyed Scrap Equipment”) shall revert to
and be retained by Sellers. Sellers shall dispose of the Non-Conveyed Scrap
Equipment as scrap metal in the ordinary course of business.
Section 8.6 Publicity. Following the execution and delivery hereof, Buyer and
Sellers and their Affiliates shall cooperate with each other in making a public
announcement regarding the transactions contemplated hereby and in notifying
lenders, customers and the like of the transactions contemplated hereby.
ASSET PURCHASE AGREEMENT

 

41



--------------------------------------------------------------------------------



 



Section 8.7 Confidentiality.
(a) The terms of the confidentiality agreement, dated April 8, 2010 (the
“Confidentiality Agreement”), between the Seller Parent and Universal Well
Services, Inc., are incorporated into this Agreement by reference and shall
continue in full force and effect and shall bind each of Buyer and Buyer Parent
as if each were a party thereto until the Closing, at which time the
confidentiality obligations under the Confidentiality Agreement shall terminate.
If, for any reason, the transactions contemplated by this Agreement are not
consummated, the Confidentiality Agreement shall nonetheless continue in full
force and effect in accordance with its terms and shall bind each of Buyer and
Buyer Parent as if each were a party thereto.
(b) From and after the Closing, Seller Parent and each Seller, on the one hand,
and Buyer Parent and Buyer, on the other hand, shall, and shall cause their
respective Affiliates and representatives to, maintain in confidence any
written, oral or other information relating to or obtained from the other party
or its Affiliates, except that the foregoing requirements of this Section 8.7(b)
shall not apply to the extent that (i) any such information is or becomes
generally available to the public other than (A) in the case of the Buyer Parent
or Buyer, as a result of disclosure by the Seller Parent, either Seller or any
of their respective Affiliates or representatives and (B) in the case of the
Seller Parent or Sellers, as a result of disclosure by the Buyer Parent or
Buyer, or any of their respective Affiliates or representatives, (ii) any such
information (including any report, statement, testimony or other submission to a
Governmental Authority) is required by applicable Law, Order or such
Governmental Authority to be disclosed after prior notice has been given to the
other party to the extent such notice is permitted by applicable Law, provided
that no such notice is required if prohibited by applicable Law, (iii) any such
information is reasonably necessary to be disclosed in connection with any
action or in any dispute with respect to this Agreement or the Transaction
Documents (including in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing party in the
course of any litigation, arbitration, mediation, investigation or
administrative proceeding), (iv) any such information was or becomes available
to such party on a non-confidential basis and from a source (other than a party
hereto or any Affiliate or representative of such party) that is not bound by a
confidentiality agreement or other obligation of confidentiality with respect to
such information or (v) after the Closing, any such information that becomes
known or available pursuant to or as a result of the carrying out of the
provisions of the other Transaction Documents (which information shall be
governed by the confidentiality provisions set forth in the Transaction
Documents, if any). Each of the parties hereto shall instruct its Affiliates and
representatives having access to such information of such obligation of
confidentiality; provided, however, that the parties hereto may disclose
information about the Tax treatment and Tax structure of the transactions
contemplated by this Agreement (including any facts or materials relating
thereto or reasonably necessary to understand such treatment or structure).
ASSET PURCHASE AGREEMENT

 

42



--------------------------------------------------------------------------------



 



Section 8.8 Transitional Matters.
(a) Schedule 8.8(a) describes certain pricing arrangements that are currently in
effect between Seller A and two customers. Promptly following the date hereof,
Buyer and Seller A shall approach each such customer regarding whether such
customer wishes to maintain such arrangement in effect. Buyer agrees that it
will assume such arrangement if such customer requests that it do so, and Buyer
and Seller A shall cooperate reasonably with each other and such customer to
transfer such arrangement from Seller A to Buyer, including by Buyer entering
into a master service agreement with such customer for such arrangement.
(b) Buyer and Sellers shall use their commercially reasonable efforts to
schedule jobs such that there are no jobs related to the Purchased Business
being performed as of the Effective Time. To the extent that such jobs exist as
of the Closing Date, Buyer agrees that it shall serve as such Seller’s
subcontractor for purposes of completing any jobs that are being performed as of
the Effective Time and Buyer and such Seller shall negotiate reasonably and in
good faith as to the terms of such arrangement, including customary indemnities
and sharing of revenues and expenses.
(c) Promptly following the date hereof, Buyer and Sellers will negotiate
reasonably and in good faith with respect to the Transition Services Agreement,
the material terms of which are set forth on Exhibit B hereto.
(d) Promptly following the date hereof, Buyer and Sellers will negotiate
reasonably and in good faith with respect to the Buyer Lease Agreement and the
Seller Lease Agreements.
(e) Seller Parent shall cause Advanced Measurements, Inc. to consent to the
assignment of its Service Agreement described in Schedule 2.1(f) and to provide
such additional services as may be requested by Buyer on terms no less favorable
than those provided to customers similarly situated to the Purchased Business.
ARTICLE IX
TAX MATTERS
Section 9.1 Cooperation. After the Closing, Buyer and Sellers will promptly make
available or cause to be made available to the other, as reasonably requested,
and to any Taxing Authority, all information, records or documents relating to
Tax liabilities and potential Tax liabilities relating to the Purchased Assets
for all periods before or including the Closing Date and will preserve all such
information, records and documents until the expiration of any applicable
statute of limitations or extensions thereof. Each party will bear its own
expenses in complying with the provisions of this Section 9.1.
Section 9.2 Taxes Generally. Except as otherwise set forth in this Agreement,
(a) Sellers will be liable for, and shall defend, indemnify and hold harmless
Buyer against, all Taxes relating to the Purchased Assets or the Purchased
Business for any Tax period (or portion thereof) ending on or before the Closing
Date and (b) Buyer will be liable for, and shall defend, indemnify and hold
harmless Sellers and their Affiliates against, all Taxes relating to the
ASSET PURCHASE AGREEMENT

 

43



--------------------------------------------------------------------------------



 



Purchased Assets or the Purchased Business for any Tax period (or portion
thereof) beginning after the Closing Date.
Section 9.3 Transfer Taxes. All sales, use, transfer, filing, recordation,
registration, and similar Taxes and fees arising from or associated with the
transactions contemplated by this Agreement, whether levied on Buyer or Sellers
or their respective Affiliates, shall be paid by Buyer, and Buyer shall file all
necessary documentation with respect to, and make all payments of, such Taxes
and fees on a timely basis.
Section 9.4 Property Expense Apportionment. The following items relating to the
Purchased Assets will be apportioned at the Closing in an equitable manner as of
the Closing Date (the “Adjustment Date”) such that the expense items with
respect to the period up to and including the Adjustment Date will be for
Sellers’ account and the expense items with respect to the period after the
Adjustment Date will be for Buyer’s account. For purposes of this Section 9.4,
the term “equitable manner” will mean that Sellers will be allocated such items
based on a fraction, the numerator of which is the number of days in the
applicable period ending on and including the Adjustment Date and the
denominator of which is the total number of days in such period, and Buyer will
be allocated the remainder:
(a) General and special real property ad valorem Taxes and payments in lieu of
such Taxes attributable to any Straddle Period in an equitable manner (as
defined above). If the Closing Date occurs before the Tax rate, assessment or
amount of any payment in lieu of such Taxes is fixed for any Straddle Period,
the apportionment of such Taxes and payments at Closing will be based upon the
most recently ascertainable Tax bills and Buyer shall receive a credit at
Closing against the Purchase Price for the aggregate amount allocated to
Sellers; provided that Buyer and Sellers will recalculate and re-prorate such
Taxes and payments and make the necessary cash adjustments promptly upon the
issuance, and on the basis, of the actual Tax bills and statements received for
any such Straddle Period and the amount of any payments in lieu of Tax made with
respect to any such Straddle Period.
(b) Personal property Taxes and payments in lieu of such Taxes attributable to
any Straddle Period in an equitable manner (as defined above). If the Closing
Date occurs before the Tax rate, assessment or amount of any payment in lieu of
such Taxes is fixed for any Straddle Period, the apportionment of such Taxes and
payments at Closing will be based upon a reasonable estimate mutually agreed
upon by Buyer and Sellers and Buyer shall receive a credit at Closing against
the Purchase Price for the aggregate amount allocated to Sellers; provided that
Buyer and Sellers will recalculate and re-prorate such Taxes and payments and
make the necessary cash adjustments promptly upon the issuance, and on the
basis, of the actual Tax bills and statements received for any such Straddle
Period.
(c) Utility charges and other apportionments and adjustments as are customarily
apportioned upon the transfer of real and personal property in the county and
state in which the subject property is located.
(d) To the extent any Taxes or payments described in Section 9.4(a) or (b) are
adjusted as a result of any governmental Tax audit or administrative or court
proceeding, Buyer
ASSET PURCHASE AGREEMENT

 

44



--------------------------------------------------------------------------------



 



and Sellers will recalculate and re-prorate such Taxes and payments and make the
necessary cash adjustments promptly upon the resolution of such audit or
proceeding.
Section 9.5 Tax Treatment of Indemnity Payments. Sellers and Buyer agree to
treat any indemnity payment made pursuant to this Agreement as an adjustment to
the Purchase Price for federal, state, local and foreign income Tax purposes.
ARTICLE X
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
The obligation of Buyer to consummate the transactions contemplated hereby on
the Closing Date is subject to the receipt of the certificates, documents and
instruments referenced in Section 3.3 and to the satisfaction of the following
conditions at or prior to the Closing:
Section 10.1 Accuracy of Representations and Warranties. The representations and
warranties of Sellers made in this Agreement and in any other certificate or
writing delivered pursuant hereto shall be true and correct as of the date
thereof, and such representations and warranties (a) if qualified by
materiality, shall be true and correct and (b) if not qualified by materiality,
shall be true and correct in all material respects, in both cases as of the time
of the Closing as though made as of such time, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case then as of such earlier date. Sellers shall have performed or complied in
all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by Sellers by the time of the
Closing. Sellers shall have delivered to Buyer a certificate dated the Closing
Date and signed by Sellers confirming the foregoing.
Section 10.2 No Law. No Law shall have been enacted, entered, promulgated or
enforced by any Governmental Authority that prohibits or materially and
adversely restricts the consummation of the transactions contemplated hereby.
Section 10.3 No Order. There shall not be in effect any Order of any Court or
Governmental Authority enjoining the consummation of the transactions
contemplated hereby.
Section 10.4 Waiting Period. Any waiting periods applicable to the transactions
contemplated by this Agreement under the HSR Act and any other applicable
antitrust or trade regulation laws and regulations shall have expired or been
terminated and all Permits from Governmental Authorities required in connection
with the transactions contemplated by this Agreement shall have been obtained or
given (other than any post-Closing filings required with respect to the high
explosives permit issued to Sellers by the Department of Treasury — Bureau of
Alcohol, Tobacco and Firearms).
Section 10.5 Audited Financial Statements. Buyer shall have received from Grant
Thornton LLP the combined audited financial statements (including a balance
sheet and the related statement of income) of the Purchased Business as of and
for the years ended December 31, 2008 and December 31, 2009.
ASSET PURCHASE AGREEMENT

 

45



--------------------------------------------------------------------------------



 



ARTICLE XI
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS
The obligation of Sellers to consummate the transactions contemplated hereby on
the Closing Date is subject to the receipt of the documents and instruments
referenced in Section 3.2 and to the satisfaction of the following conditions at
or prior to the Closing:
Section 11.1 Accuracy of Representations and Warranties. The representations and
warranties of Buyer made in this Agreement and in any other certificate or
writing delivered pursuant hereto shall be true and correct as of the date
thereof, and such representations and warranties (a) if qualified by
materiality, shall be true and correct and (b) if not qualified by materiality,
shall be true and correct in all material respects, in both cases as of the time
of the Closing as though made as of such time, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case then as of such earlier date. Buyer shall have performed or complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by Buyer at the time of the Closing. Buyer
shall have delivered to Sellers a certificate dated the Closing Date and signed
by an authorized officer of Buyer confirming the foregoing.
Section 11.2 No Law. No Law shall have been enacted, entered, promulgated or
enforced by any Governmental Authority that prohibits or materially and
adversely restricts the consummation of the transactions contemplated hereby.
Section 11.3 No Order. There shall not be in effect any Order of any Court or
Governmental Authority enjoining the consummation of the transactions
contemplated hereby.
Section 11.4 Waiting Period. Any waiting periods applicable to the transactions
contemplated by this Agreement under the HSR Act and any other applicable
antitrust or trade regulation laws and regulations shall have expired or been
terminated and all Permits from Governmental Authorities required in connection
with the transactions contemplated by this Agreement, shall have been obtained
or given (other than any post-Closing filings required with respect to the high
explosives permit issued to Buyer by the Department of Treasury — Bureau of
Alcohol, Tobacco and Firearms).
ARTICLE XII
TERMINATION
Section 12.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:
(a) Mutual Consent. By mutual written consent of Sellers and Buyer;
(b) Material Breach of Sellers. By Buyer, upon written notice of termination of
its obligation to consummate the transaction delivered to Sellers, if Buyer
reasonably has determined that there has been a breach in any material respect
of any covenant of Sellers or any representation or warranty of Sellers shall
have been untrue when made or become untrue, in any such cases such that the
conditions set forth in Article X would not be satisfied, stating in
particularity the default or defaults upon which the notice is based; provided
that Buyer has not
ASSET PURCHASE AGREEMENT

 

46



--------------------------------------------------------------------------------



 



breached any of its obligations hereunder in any material respect which breach
is continuing at such time; provided, further, that Sellers shall, after receipt
of such notice, have 15 days in which to cure such breach and, if so cured,
Buyer shall, for that reason, have no right to terminate this Agreement;
(c) Material Breach of Buyer. By Sellers, upon written notice of termination of
their obligation to consummate the transaction delivered to Buyer, if Sellers
reasonably determine that there has been any material breach of any covenant of
Buyer or any representation or warranty of Buyer shall have been untrue when
made or become untrue, in any such cases such that the conditions set forth in
Article XI would not be satisfied, stating in particularity the default or
defaults upon which the notice is based; provided that Sellers have not breached
any of their obligations hereunder in any material respect which breach is
continuing at such time; provided, further, that Buyer shall, after receipt of
such notice, have 15 days in which to cure such breach and, if so cured, Sellers
shall, for that reason, have no right to terminate this Agreement; or
(d) Expiration Date. By Sellers or Buyer upon written notice to the other if the
Closing shall not have occurred on or before December 1, 2010; provided that the
party delivering such notice is not in material default of any of its
obligations hereunder.
Section 12.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1, all further obligations of the parties hereunder shall terminate
and there shall be no liability on the part of any party hereto to another party
hereto on account of such termination, except that the obligations in
Article XIV shall survive the termination hereof; provided, however, that
nothing herein shall relieve a breaching or defaulting party for liability
arising from any breach or default by such party that shall occur prior to the
date of termination of this Agreement.
ARTICLE XIII
INDEMNIFICATION
Section 13.1 In General.
(a) Subject to the terms and conditions of this Article XIII, (A) with respect
to clause (i) of this subsection (a), Seller Parent and Sellers jointly and
severally, and (B) with respect to clauses (ii) and (iii) of this subsection
(a), Sellers jointly and severally, agree to indemnify, defend and hold harmless
Buyer and Buyer Parent and their respective directors, officers, employees,
equity owners, agents, representatives, successors and permitted assigns from
and against any and all losses, liabilities, obligations, damages, deficiencies
and expenses (including court costs and reasonable attorneys’, accountants’ and
other experts’ fees and expenses and expenses in investigating, preparing for
and participating in any litigation or proceeding including all appeals),
interest, penalties, amounts paid in settlement, Taxes, fines, judgments or
assessments (collectively, “Damages”) arising out of or resulting from:
(i) the inaccuracy or breach of any representation or warranty of Sellers or
Seller Parent contained herein, other than the representations and warranties
contained in Section 4.11(e);
ASSET PURCHASE AGREEMENT

 

47



--------------------------------------------------------------------------------



 



(ii) the breach or nonfulfillment of any covenant or agreement on the part of
Sellers or Seller Parent under the terms of this Agreement; and
(iii) any Retained Liability.
(b) Subject to the terms and conditions of this Article XIII, (A) with respect
to clause (i) of this subsection (b), Buyer and Buyer Parent jointly and
severally agree, and (B) with respect to clauses (ii) and (iii) of this
subsection (b) Buyer agrees, to indemnify, defend and hold harmless Sellers and
Seller Parent and their respective directors, officers, employees, equity
owners, agents, representatives, successors and permitted assigns from and
against all Damages arising out of or resulting from:
(i) the inaccuracy or breach of any representation or warranty of Buyer or Buyer
Parent contained herein;
(ii) the nonfulfillment or breach of any covenant or agreement on the part of
Buyer or Buyer Parent under the terms of this Agreement; and
(iii) any Assumed Obligation.
Section 13.2 Method of Asserting Claims, Etc. All claims for indemnification by
an Indemnified Party under Section 13.1 hereof shall be asserted and resolved as
follows:
(a) If any claim or demand for which an Indemnifying Party would be liable to an
Indemnified Party hereunder is overtly asserted against or sought to be
collected from such Indemnified Party by a third party (a “Third Party Claim”),
such Indemnified Party shall promptly (but in no event later than 10 days after
the Third Party Claim is so asserted or sought against the Indemnified Party)
notify in writing the Indemnifying Party of such Third Party Claim enclosing a
copy of all papers served, if any, and specifying the nature of and specific
basis for such Third Party Claim and the amount or the estimated amount thereof
to the extent then reasonably determinable, which estimate shall not be
conclusive of the final amount of such Third Party Claim (the “Claim Notice”).
Notwithstanding the foregoing, the failure to send or a delay in sending a Claim
Notice as provided above shall not relieve the Indemnifying Party from its
obligation to indemnify the Indemnified Party with respect to any such Third
Party Claim, except and only to the extent that the Indemnifying Party
demonstrates that it has been actually materially prejudiced by such failure or
delay.
(b) In the event of any Third Party Claim, the Indemnifying Party, at its
option, may assume (with legal counsel reasonably acceptable to the Indemnified
Party) at its sole cost and expense the defense of such Third Party Claim if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such Third Party Claim and
may assert any defense of the Indemnified Party or the Indemnifying Party;
provided that the Indemnified Party has the right at its own expense to
participate jointly with the Indemnifying Party in the defense of any such Third
Party Claim. Counsel representing both the Indemnifying Party and the
Indemnified Party must acknowledge in writing its obligation to act as counsel
for all parties being represented and must acknowledge and respect separate
attorney-client privileges with respect to each party represented. If the
Indemnifying Party elects to undertake the defense of any Third Party Claim
ASSET PURCHASE AGREEMENT

 

48



--------------------------------------------------------------------------------



 



hereunder, (i) the Indemnifying Party and its counsel shall keep the Indemnified
Party reasonably informed as to its conduct of such defense, and (ii) the
Indemnified Party must cooperate with the Indemnifying Party in the defense or
settlement of the Third Party Claim, including providing access to information,
making documents available for inspection and copying, and making employees
available for interviews, depositions and trial. The Indemnifying Party is not
entitled to settle or consent to the entry of any judgment with respect to any
Third Party Claim without the prior written consent of the Indemnified Party,
which consent may not be unreasonably withheld, conditioned or delayed, unless
the settlement or judgment involves only the payment of money damages, contains
a full and complete release of the Indemnified Party and does not impose an
injunction or other equitable relief upon the Indemnified Party.
(c) If the Indemnifying Party, by the 30th day after receipt of the Claim Notice
(or, if earlier, by the tenth day preceding the day on which an answer or other
pleading must be served in order to prevent judgment by default in favor of the
Person asserting such Third Party Claim), does not assume actively and in good
faith the defense of any such Third Party Claim or action resulting therefrom,
the Indemnified Party may, at the Indemnifying Party’s expense, defend against
such Third Party Claim or litigation, after giving notice of the same to the
Indemnifying Party, on such terms as the Indemnified Party may deem appropriate,
and the Indemnifying Party is entitled to participate in (but not control) the
defense of such action, with its counsel and at its own expense. The Indemnified
Party may not settle or compromise any Third Party Claim for which it is
entitled to indemnification hereunder, without the prior written consent of the
Indemnifying Party, which consent may not be unreasonably withheld, conditioned,
or delayed.
(d) The Indemnified Party shall make available to the Indemnifying Party and its
Representatives all Records and other materials required by the Indemnifying
Party and in the possession or under the control of the Indemnified Party, for
the use of the Indemnified Party and its Representatives in defending any such
Third Party Clam, and shall in other respects give reasonable cooperation in
such defense.
(e) If any Indemnified Party should have a claim against any Indemnifying Party
under this Article XIII which does not involve a Third Party Claim, the
Indemnified Party shall notify the Indemnifying Party of such claim, specifying
the nature of and specific basis for such claim and the amount or the estimated
amount of such claim (the “Indemnity Notice”). The failure by any Indemnified
Party to so notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability which it may have to such Indemnified Party under this
Article XIII, except and only to the extent that the Indemnifying Party
demonstrates that it has been actually materially prejudiced by such failure. If
the Indemnifying Party does not notify the Indemnified Party in writing within
30 days from delivery of the Indemnity Notice that the Indemnifying Party
disputes such claim, the amount of such claim specified by the Indemnified Party
shall be conclusively deemed a liability of the Indemnifying Party hereunder. If
the Indemnifying Party has timely disputed such claim, the Indemnifying Party
and the Indemnified Party shall for a period of 30 days proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute may, at the option of either party, be resolved by
any method permitted by Law or in equity.
ASSET PURCHASE AGREEMENT

 

49



--------------------------------------------------------------------------------



 



Section 13.3 Responsibilities Relating to Environmental Conditions for Which a
Seller has Elected to Conduct Remedial Action.
(a) Sellers shall retain and be solely responsible for all Commercially
Reasonable Remediation Costs arising out of any Potentially Material
Environmental Condition for which a Seller has elected to conduct Remedial
Action pursuant to Section 6.2(b)(i) (the “Seller Environmental Liabilities”).
(b) As between the Parties, Buyer shall have the right to direct and control any
Remedial Actions relating to any Seller Environmental Liability. With respect to
any such Seller Environmental Liability, all discussions, negotiations and
proceedings with Governmental Authorities and other third Persons, and all
filings with or other reports made to any Governmental Authority, shall be
conducted or effected by Buyer. Sellers shall have the right to attend any such
discussions, negotiations or proceedings at its own expense, and Buyer shall, to
the extent reasonably practicable, provide Sellers with at least five business
days notice in advance of any such discussions or meeting in order to allow
Sellers the opportunity to attend the same. With respect to each Seller
Environmental Liability: (i) Buyer shall provide Sellers with copies of any
reports, studies, notices or filings regarding the Remedial Action prior to
filing or otherwise submitting them to any applicable Government Authority and
shall allow Sellers a reasonable opportunity to review them and, if requested,
shall give reasonable consideration to any comments of Sellers prior to making
such submittal to such Governmental Authority; and (ii) Buyer shall, from time
to time and as may be reasonably requested by Sellers, provide reasonable
details to Sellers regarding the status of the Remedial Actions. In conducting
any Remedial Actions, Buyer may use risk-based remediation standards allowed
under applicable Environmental Laws consistent with the Commercially Reasonable
Remediation Cost.
Section 13.4 Remedies.
(a) Notwithstanding anything herein to the contrary, the indemnification
provisions of this Article XIII shall be each party’s sole and exclusive remedy
for any breaches of representations and warranties under this Agreement, and the
parties hereto hereby waive any right to assert claims for such breaches in any
other manner.
(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER BUYER
NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO SELLERS FOR ANY EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES,
EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD
PARTY AGAINST SELLERS OR ANY OF THEIR RESPECTIVE AFFILIATES FOR WHICH THEY ARE
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT.
(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER SELLERS
NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE TO BUYER FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE INCLUDED IN ANY ACTION BY A
THIRD
ASSET PURCHASE AGREEMENT

 

50



--------------------------------------------------------------------------------



 



PARTY AGAINST BUYER OR ANY OF ITS AFFILIATES FOR WHICH THEY ARE ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT.
Section 13.5 Survival of Representations and Warranties; Limitations.
(a) All representations and warranties in this Agreement shall survive the
Closing for 18 months following the Closing Date, except that (i) the
representations and warranties contained in Sections 4.1 through 4.5, the first
sentence of Section 4.12 and Sections 5.1 through 5.5 shall survive the Closing,
(ii) the representations and warranties contained in Sections 4.22 shall survive
the Closing until the third annual anniversary of the Closing Date and (iii) the
representations and warranties contained in Sections 4.11 and 4.21 shall survive
the Closing until the sixth annual anniversary of the Closing Date (the
“Survival Periods”). An Indemnifying Party shall not have any liability under
this Article XIII with respect to the inaccuracy or breach of a representation
or warranty unless a written claim for indemnification in accordance with
Section 13.2 is given by the Indemnified Party to the Indemnifying Party with
respect thereto within the applicable Survival Period.
(b) No Indemnified Party shall be entitled to indemnification pursuant to this
Article XIII in respect of the inaccuracy or breach of a representation or
warranty unless the aggregate amount of Damages payable to Indemnified Parties
hereunder in respect of all such inaccuracies or breaches exceeds $2,000,000
after which, subject to Section 13.4(c), the Indemnifying Party shall indemnify
the Indemnified Parties for all Damages incurred in excess of $1,000,000.
(c) An Indemnifying Party shall have no obligation to indemnify an Indemnified
Party pursuant to this Article XIII with respect to the inaccuracy or breach of
representations and warranties for an aggregate amount of Damages in excess of
15% of the Purchase Price, except that, (i) in the case of the inaccuracy or
breach of the representations and warranties contained in Sections 4.11, 4.21
and 4.22, such cap shall, instead, be 75% of the Purchase Price and (ii) in the
case of the inaccuracy or breach of the representations and warranties contained
in Sections 4.1 through 4.5, the first sentence of Section 4.12 and Sections 5.1
through 5.5, such cap shall, instead, be the Purchase Price.
(d) Regardless of the failure of Sellers to include any relevant information in
the Sellers’ Disclosure Schedules or any supplement thereto, to the extent that
Sellers can demonstrate that Buyer had Knowledge of any information that should
have been disclosed in the Sellers’ Disclosure Schedules or any supplement
thereto, such information shall not form the basis for a claim pursuant to
Article XIII of this Agreement or otherwise give rise to any claim on the part
of Buyer.
Section 13.6 Recovery. The amount of any Damages for which indemnification is
provided hereunder shall be net of any other amounts recovered by the
Indemnified Party with respect to such Damages, including under insurance
policies, indemnity arrangements and the like. An Indemnified Party who has
received a recovery for Damages arising from breach of a representation,
warranty, agreement or covenant under this Agreement which is subject to
indemnification shall have no right to recover twice for the same Damages under
the indemnification provided in this Agreement nor shall its insurer or
indemnitor be entitled to any
ASSET PURCHASE AGREEMENT

 

51



--------------------------------------------------------------------------------



 



kind of subrogation or substitution which would give it the right to make a
claim against the Indemnifying Party. Each Indemnified Party shall use
reasonable efforts to pursue reimbursement for Damages, including under
insurance policies and indemnity arrangements.
Section 13.7 Express Negligence. THE INDEMNITIES SET FORTH IN THIS ARTICLE XIII
ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE
EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING TEXAS’ EXPRESS NEGLIGENCE RULE
OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES
BECAUSE OF THE SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY INDEMNIFIED PARTIES. THE
PARTIES HERETO ACKNOWLEDGE THAT THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN
THE INDEMNITY OF A PARTY FOR ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE,
CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE
INDEMNIFIED PARTY.
ARTICLE XIV
MISCELLANEOUS
Section 14.1 Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by all
parties hereto.
Section 14.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied, mailed by
registered or certified mail (return receipt requested), or sent by Federal
Express or other recognized overnight courier guaranteeing next business day
delivery, to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
if to Buyer or Buyer Parent:
Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: General Counsel
if to Sellers or Seller Parent:
Key Energy Services, Inc.
1301 McKinney, Suite 1800
Houston, Texas 77010
Attention: General Counsel
ASSET PURCHASE AGREEMENT

 

52



--------------------------------------------------------------------------------



 



Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice or change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if telecopied during the recipient’s
normal business hours and if a telecopy confirmation is received, upon receipt,
if mailed by registered or certified mail, return receipt requested, and one
business day after the date of sending, if sent by Federal Express or other
recognized overnight courier.
Section 14.3 Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by any party without the prior written
consent of the other parties hereto. Any attempted assignment in violation of
this Section 14.3 shall be void ab initio.
Section 14.4 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.
Section 14.5 Entire Agreement. This Agreement and the documents and instruments
and other agreements specifically referred to herein or delivered pursuant
hereto and the confidentiality agreement dated as of April 8, 2010 between
Seller Parent and Universal Well Services, Inc., contain the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, relating to such subject matter. In the event of a termination of this
Agreement, the parties’ obligations under the above mentioned confidentiality
agreement shall survive such termination.
Section 14.6 Governing Law. This Agreement, its construction and any disputes
arising out of, connected with or related to it shall be governed by the Laws of
the State of Texas, without regard to the conflicts of law principles of such
state.
Section 14.7 Expenses. Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
or expenses.
Section 14.8 Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding on and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives, executors, administrators, successors
and permitted assigns. Except as provided in Article XIII, this Agreement is for
the sole benefit of the parties hereto and their respective heirs, legal
representatives, executors, administrators, successors and permitted assigns,
and nothing herein expressed or implied shall give or be construed to give to
any person, other than such persons, any legal or equitable rights hereunder.
ASSET PURCHASE AGREEMENT

 

53



--------------------------------------------------------------------------------



 



Section 14.9 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.
Section 14.10 Time. Time is of the essence in the performance of this Agreement.
Section 14.11 Seller Parent Assurance.
(a) From the date hereof through the Closing, Seller Parent shall cause Sellers
and its other applicable Affiliates to perform all of their obligations under
this Agreement. In the event that a Seller is not the owner or holder of, or
party in interest with respect to, a particular Purchased Asset, Seller Parent
shall cause its applicable Subsidiary that is the owner or holder of, or party
in interest with respect to, such Purchased Asset to convey same to Buyer in
accordance with the terms of this Agreement.
(b) In the event that an Affiliate of a Seller is the owner or holder of, or
party in interest with respect to, a particular Purchased Asset, then the
representations and warranties contained in Sections 4.10, 4.12, 4.13, 4.14,
4.15, 4.18 and 4.22 shall be deemed to have been made by Sellers with respect to
such Affiliate’s interest in such Purchased Asset.
Section 14.12 Buyer Parent Assurance. From the date hereof through the Closing,
Buyer Parent shall cause Buyer and its applicable Affiliates to perform all of
their obligations under this Agreement.
[Signature Page Follows]
ASSET PURCHASE AGREEMENT

 

54



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

                      SELLER A:       SELLER B:    
 
                    KEY ENERGY PRESSURE PUMPING SERVICES, LLC       KEY ELECTRIC
WIRELINE SERVICES, LLC    
 
                   
By:
  /s/ Newton W. Wilson III
 
Newton W. Wilson III       By:   /s/ Newton W. Wilson III
 
Newton W. Wilson III    
 
  President           President    
 
                                SELLER PARENT:    
 
                                KEY ENERGY SERVICES, INC.    
 
                   
 
          By:   /s/ Newton W. Wilson III
 
Newton W. Wilson III    
 
              Senior Vice President and Chief
Operating Officer    
 
                    BUYER:       BUYER PARENT:    
 
                    PORTOFINO ACQUISITION COMPANY       PATTERSON-UTI ENERGY,
INC.    
 
                   
By:
  /s/ John E. Vollmer III
 
John E. Vollmer III       By:   /s/ John E. Vollmer III
 
John E. Vollmer III    
 
  Senior Vice President — Corporate           Senior Vice President — Corporate
   
 
  Development, Chief Financial           Development, Chief Financial    
 
  Officer and Treasurer           Officer and Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(RESERVED)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MATERIAL TERMS OF
TRANSITION SERVICES AGREEMENT
The following is a summary of terms regarding certain major business points
which would be incorporated in a Transition Services Agreement (the “TSA”)
between Portofino Acquisition Company, a Delaware corporation (“Buyer”), Key
Energy Pressure Pumping Services, LLC, a Texas limited liability company
(“Seller A”), Key Electric Wireline Services, LLC, a Delaware limited liability
company (“Seller B”, and together with Seller A, the “Sellers”), and Key Energy
Services, Inc., a Maryland corporation (“Seller Parent”). Capitalized terms used
but not defined herein shall have the meanings given in the Asset Purchase
Agreement (the “Agreement”) to which this term sheet is attached.

     
ADDITIONAL
CONSIDERATION:
  None.
 
   
EXPENSE REIMBURSEMENT:
  Reasonable out-of-pocket expenses actually incurred by the party providing
transitional services in the course of performing its duties under the TSA.
 
   
TERM:
  120 days commencing on the Closing Date.
 
   
TERMINATION:
  Automatic at end of Term.
 
   
RENEWAL OPTIONS:
  None.
 
   
STANDARD OF SERVICE:
  Consistent with historical past practice; no warranties concerning services
provided.
 
   
SERVICES COVERED:
  Buyer to receive:
 
   
 
  Phone and internet services at certain Transferred Real Property.
 
   
 
  Temporary use by Buyer of Seller Parent’s Breaux Bridge, Louisiana facility
until the Vincent Road, Lafayette, Louisiana facility is ready for move-in.
 
   
 
  Sellers to receive:
 
   
 
  Shared use of Transferred Real Property at Cleburne, Texas.

 

 



--------------------------------------------------------------------------------



 



     
 
  Such other transitional services mutually agreed to by the parties between the
date of the Agreement and the Closing Date.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MATERIAL TERMS OF
LEASE AGREEMENT
The following is a summary of terms regarding certain major business points
which would be incorporated in the Buyer Lease Agreement and the applicable
Seller Lease Agreement (the “Lease”) between the applicable tenant (“Tenant”),
and the applicable landlord (“Landlord”) as to the applicable Transferred Leased
Real Property identified in the Asset Purchase Agreement to which this exhibit
is attached (the “Agreement”) (the “Leased Premises”). Capitalized terms used
but not defined herein shall have the meanings given in the Agreement.

     
RENT:
  $7,500 per month.
 
   
INSURANCE AND
MAINTENANCE:
  In addition to the Rent, Tenant shall be responsible for all costs of
operating and maintaining the Leased Premises including insurance and routine
maintenance.
 
   
TAX LIABILITY:
  Total tax liability shall be divided 50% to Tenant and 50% to Landlord. Total
tax liability shall be determined by the appropriate taxing authorities. Tax
payment obligations are based on a daily proration of Tenant’s occupancy term.
 
   
UTILITIES AND MAJOR
REPAIRS:
  All costs for utilities and repairs to major facility systems shall be divided
50% to Tenant and 50% to Landlord.
 
   
COMMENCEMENT DATE:
  The Primary Term shall commence on the Closing Date as defined in the
Agreement.
 
   
TERMINATION OF
PRIMARY TERM:
  18 months following the Commencement Date or upon 30 days’ notice by Tenant.
 
   
RENEWAL OPTIONS:
  None.
 
   
USE OF THE LEASED
PREMISES:
  Tenant shall have the right to use and occupy each tract included in the
Leased Premises only for the purposes consistent with Tenant’s business or the
business of Tenant’s affiliates.

 

 



--------------------------------------------------------------------------------



 



     
ENVIRONMENTAL
MATTERS:
  Landlord shall indemnify and hold harmless Tenant for any claims made by third
parties for damages arising out of the environmental condition of the Leased
Premises that constitute an Existing Condition.
 
   
INDEMNITY:
  Tenant shall indemnify, defend and hold Landlord harmless from and against any
claims arising out of Tenant’s presence or operations on the Leased Premises.
 
   
RETURN OF LEASED
PREMISES:
  Tenant shall be obligated to return the Leased Premises to Landlord at the end
of the term of the Lease in substantially the condition such premises were in on
the Commencement Date, ordinary wear and tear excepted.
 
   
RIGHT TO ASSIGN AND
SUBLEASE:
  Tenant shall not have the right to assign or sublease all or any portion of
the Leased Premises without the written consent of Landlord, such consent not to
be unreasonably withheld; provided that Tenant may assign or sublease all or any
portion of the Leased Premises at its sole discretion to an affiliate of Tenant
or to any purchaser of all or a portion of Tenant’s assets or stock.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
MATERIAL TERMS OF
LEASE AGREEMENT — HEBER SPRINGS
The following is a summary of terms regarding certain major business points
which would be incorporated in a lease agreement (the “Lease”) between an
Affiliate of Sellers (“Tenant”) and Buyer (“Landlord”) as to the Heber Springs,
Arkansas service facility used the Wireline Business (the “Leased Premises”).
Capitalized terms used but not defined herein shall have the meanings given in
the Asset Purchase Agreement (the “Agreement”) to which this exhibit is
attached.

     
RENT:
  $6,000 per month.
 
   
INSURANCE AND
MAINTENANCE:
  In addition to the Rent, Tenant shall be responsible for all costs of
operating and maintaining the Leased Premises including insurance and routine
maintenance.
 
   
TAX LIABILITY:
  Total tax liability shall be divided 50% to Tenant and 50% to Landlord. Total
tax liability shall be determined by the appropriate taxing authorities. Tax
payment obligations are based on a daily proration of Tenant’s occupancy term.
 
   
UTILITIES AND MAJOR
REPAIRS:
  All costs for utilities and repairs to major facility systems shall be divided
50% to Tenant and 50% to Landlord.
 
   
COMMENCEMENT DATE:
  The Primary Term shall commence on the Closing Date as defined in the
Agreement.
 
   
TERMINATION OF
PRIMARY TERM:
  18 months following the Commencement Date or upon 30 days’ notice by Tenant.
 
   
RENEWAL OPTIONS:
  None.
 
   
USE OF THE LEASED
PREMISES:
  Tenant shall have the right to use and occupy each tract included in the
Leased Premises only for the purposes consistent with Tenant’s business or the
business of Tenant’s affiliates.
 
   
ENVIRONMENTAL
MATTERS:
  Landlord shall indemnify and hold harmless Tenant for any claims made by third
parties for damages arising out of the

 

 



--------------------------------------------------------------------------------



 



     
 
  environmental condition of the Leased Premises that constitute an Existing
Condition.  
INDEMNITY:
  Tenant shall indemnify, defend and hold Landlord harmless from and against any
claims arising out of Tenant’s presence or operations on the Leased Premises.
 
   
RETURN OF LEASED
PREMISES:
  Tenant shall be obligated to return the Leased Premises to Landlord at the end
of the term of the Lease in substantially the condition such premises were in on
the Commencement Date, ordinary wear and tear excepted.
 
   
RIGHT TO ASSIGN AND
SUBLEASE:
  Tenant shall not have the right to assign or sublease all or any portion of
the Leased Premises without the written consent of Landlord, such consent not to
be unreasonably withheld; provided that Tenant may assign or sublease all or any
portion of the Leased Premises at its sole discretion to an affiliate of Tenant
or to any purchaser of all or a portion of Tenant’s assets or stock.

 

 